Exhibit 10.1
Execution Version
U.S. $300,000,000
REVOLVING CREDIT AGREEMENT
DATED AS OF
DECEMBER 9, 2008
AMONG
PRIDE INTERNATIONAL, INC.
AS BORROWER
AND
THE LENDERS NAMED HEREIN
AND
CITIBANK, N.A.
AS ADMINISTRATIVE AGENT
AND
NATIXIS
AS SYNDICATION AGENT
AND
CITIBANK, N.A.
AS ISSUING BANK
 

CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS:
CITIGROUP GLOBAL MARKETS INC. AND NATIXIS

 



--------------------------------------------------------------------------------



 



              TABLE OF CONTENTS
 
                    Page
 
           
 
  ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS        
 
           
Section 1.01.
  Certain Defined Terms     1  
Section 1.02.
  Computation of Time Periods     21  
Section 1.03.
  Accounting Terms     22  
Section 1.04.
  Miscellaneous     22  
 
           
 
  ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT        
 
           
Section 2.01.
  The Advances     22  
Section 2.02.
  Making the Advances     22  
Section 2.03.
  Fees     24  
Section 2.04.
  Repayments of Advances     24  
Section 2.05.
  Interest     25  
Section 2.06.
  Additional Interest on LIBOR Advances     26  
Section 2.07.
  Interest Rate Determination and Protection     26  
Section 2.08.
  Conversion of Advances; Continuation     27  
Section 2.09.
  Optional Prepayments     28  
Section 2.10.
  Increased Costs; Capital Adequacy, Etc     28  
Section 2.11.
  Illegality and Defaulting Lenders     29  
Section 2.12.
  Payments and Computations     30  
Section 2.13.
  Taxes     31  
Section 2.14.
  Sharing of Payments, Etc     33  
Section 2.15.
  Ratable Reduction or Termination of the Commitments; Effect of Termination    
34  
Section 2.16.
  Increase of Commitments; Additional Lenders     34  
Section 2.17.
  Replacement of Lender     35  
Section 2.18.
  Certificates of Lenders     36  
Section 2.19.
  Letters of Credit     36  
 
           
 
  ARTICLE III
CONDITIONS        
 
           
Section 3.01.
  Initial Conditions Precedent     39  
Section 3.02.
  Additional Conditions Precedent to Each Advance     40  
Section 3.03.
  Conditions Precedent to Each Letter of Credit     41  
 
           
 
  ARTICLE IV
REPRESENTATIONS AND WARRANTIES        
 
           
Section 4.01.
  Representations and Warranties     41  
 
           
 
  ARTICLE V
COVENANTS        
 
           
Section 5.01.
  Affirmative Covenants     45  
Section 5.02.
  Negative Covenants     50  

i



--------------------------------------------------------------------------------



 



              TABLE OF CONTENTS
 
                    Page
 
  ARTICLE VI
EVENTS OF DEFAULT        
 
           
Section 6.01.
  Events of Default     57  
Section 6.02.
  L/C Cash Collateral Accounts     60  
Section 6.03.
  Application of Amounts Received Following the Occurrence of an Event of
Default     60  
 
           
 
  ARTICLE VII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS        
 
           
Section 7.01.
  Authorization and Action     62  
Section 7.02.
  Administrative Agent’s Reliance, Etc     62  
Section 7.03.
  Administrative Agent and Its Affiliates     63  
Section 7.04.
  Lender Credit Decision     63  
Section 7.05.
  Certain Rights of the Administrative Agent     64  
Section 7.06.
  Holders     64  
Section 7.07.
  Indemnification     64  
Section 7.08.
  Resignation by the Administrative Agent     65  
Section 7.09.
  Issuing Banks’ Reliance, Etc     66  
Section 7.10.
  No Other Duties, etc     67  
 
           
 
  ARTICLE VIII
MISCELLANEOUS        
 
           
Section 8.01.
  Amendments, Etc     67  
Section 8.02.
  Notices, Etc     68  
Section 8.03.
  No Waiver; Remedies     70  
Section 8.04.
  Costs, Expenses and Indemnity     70  
Section 8.05.
  Right of Set-Off     71  
Section 8.06.
  Assignments and Participations     71  
Section 8.07.
  Governing Law; Entire Agreement     74  
Section 8.08.
  Interest     74  
Section 8.09.
  Confidentiality     75  
Section 8.10.
  Execution in Counterparts     76  
Section 8.11.
  Domicile of Loans     76  
Section 8.12.
  Binding Effect     76  
Section 8.13.
  WAIVER OF JURY TRIAL     76  
Section 8.14.
  Severability     76  
Section 8.15.
  FORUM SELECTION AND CONSENT TO JURISDICTION     76  
Section 8.16.
  DAMAGES     77  
Section 8.17.
  Patriot Act Notice     77  
Section 8.18.
  Survival of Agreements, Representations and Warranties, Etc     77  

ii



--------------------------------------------------------------------------------



 



              TABLE OF CONTENTS
 
                    Page
 
           
SCHEDULES:
           
 
           
Schedule I
  Applicable Lending Offices        
Schedule 4.01(r)
  Existing Debt        
Schedule 4.01(s)
  Existing Liens        
 
           
EXHIBITS:
           
 
           
Exhibit A
  Form of Note        
Exhibit B
  Form of Notice of Borrowing        
Exhibit C
  Form of Notice of Letter of Credit        
Exhibit D
  Form of Opinion of Baker Botts L.L.P., Counsel to the Borrower        
Exhibit E
  Form of Opinion of the General Counsel of the Borrower        
Exhibit F
  Form of Transfer Agreement        
Exhibit G
  Form of Subsidiary Guaranty        
Exhibit H
  Form of Joinder Agreement        

iii



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     THIS REVOLVING CREDIT AGREEMENT, dated as of December 9, 2008, among PRIDE
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the lenders from
time to time parties hereto (each a “Lender” and collectively, the “Lenders”),
CITIBANK, N.A., as administrative agent for the Lenders, NATIXIS, as syndication
agent for the Lenders (in such capacity, the “Syndication Agent”), BNP PARIBAS,
BAYERISCHE HYPO-UND VEREINSBANK AG AND WELLS FARGO BANK, N.A., as documentation
agents for the Lenders (in such capacity, the “Documentation Agents”), and
CITIBANK, N.A., as issuing bank of the Letters of Credit hereunder (together
with any other Lender that agrees (in its sole discretion) to issue a Letter of
Credit hereunder, in such capacity, each an Issuing Bank).
WITNESSETH:
     WHEREAS, the Borrower has requested that the Lenders establish in its favor
a revolving credit facility in the aggregate principal amount of U.S.
$300,000,000 (as such amount may increase or decrease in accordance with the
terms hereof), pursuant to which facility revolving loans would be made to the
Borrower at its election and letters of credit would be issued for the account
of the Borrower and its Subsidiaries; and
     WHEREAS, the Lenders are willing to make such revolving credit facility
available to the Borrower on the terms and subject to the conditions and
requirements hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):
     “Additional Lender” shall have the meaning set forth in Section 2.16(b).
     “Administrative Agent” means Citibank, N.A. in its capacity as
Administrative Agent pursuant to Article VII and any successor in such capacity
pursuant to Section 7.08.
     “Advance” means (i) a Base Rate Advance or (ii) a LIBOR Advance, as the
case may be, and “Advances” means two or more of any such Advance.
     “Affected Lender” has the meaning specified in Section 2.11.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “controls” (including the
terms “controlled by” or “under common control with”) includes the possession,
directly or indirectly, of the power to direct or cause the direction

 



--------------------------------------------------------------------------------



 



of the management and policies of a Person, whether through ownership of Equity
Interests, by contract or otherwise.
     “Agreement” means this Credit Agreement, as amended, supplemented or
modified from time to time.
     “Alternative Base Rate” means, for any day, the greatest of the then
determinable of:
     (i) the fluctuating commercial loan rate announced by the Administrative
Agent from time to time at its New York, NY office (or other corresponding
office, in the case of any successor Administrative Agent) as its prime rate or
base rate for U.S. Dollar loans in the United States of America in effect on
such day (which base rate may not be the lowest rate charged by such Lender on
loans to any of its customers);
     (ii) the sum of (x) the rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the next business day, provided that (A) if such day
is not a business day, the rate on such transactions on the immediately
preceding business day as so published on the next business day shall apply, and
(B) if no such rate is published on such next business day, the rate for such
day shall be the average of the offered rates quoted to the Administrative Agent
on such day for such transactions by three (3) federal funds brokers of
recognized standing as selected by the Administrative Agent, plus (y) a
percentage per annum equal to one-half of one percent (1/2%);
     (iii) the sum of (x) the rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of 1%) equal to the LIBO Market Index Rate in effect on such
day, plus (y) the Applicable Margin; and
     (iv) in the case of Base Rate Advances made in the circumstances set forth
in Sections 2.07(c), 2.07(d) and 2.11, the sum of (x) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the Cost
of Funds on such day, plus (y) the Applicable Margin.
     Any change in the Alternative Base Rate due to a change in the prime rate,
federal funds rate, the LIBO Market Index Rate or the Cost of Funds specified in
clause (i) through (iv) above, shall be effective on the effective date of such
change in the prime rate, federal funds rate, LIBO Market Index Rate or Cost of
Funds, as applicable.
     “Applicable Commitment Fee Rate” means, for any day, at such times as a
Credit Rating is in effect, the percentage per annum set forth below opposite
the Credit Rating in effect on such day:

          Credit Rating   Applicable Commitment S&P/Moody’s   Fee Rate
Level 1
    0.150 %
BBB+/Baa1 or above
       

-2-



--------------------------------------------------------------------------------



 



          Credit Rating   Applicable Commitment S&P/Moody’s   Fee Rate
Level 2
    0.250 %
BBB/Baa2
       
Level 3
    0.375 %
BBB-/Baa3
       
Level 4
    0.500 %
BB+/Ba1
       
Level 5
    0.625 %
Lower than Level 4
       

     For purposes of the foregoing, (i) if either S&P or Moody’s shall have
issued more than one Credit Rating, the lowest such Credit Rating issued by such
rating agency shall apply; (ii) if only one of S&P and Moody’s shall have in
effect a Credit Rating, the available Credit Rating shall apply; (iii) if the
Credit Ratings established by S&P and Moody’s shall fall within different
levels, the higher Credit Rating shall apply unless such Credit Ratings differ
by two or more levels, in which case the applicable level will be deemed to be
one level above the lower of such levels; (iv) if any Credit Rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (v) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Credit Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be. Notwithstanding the foregoing, if the Borrower
shall at any time fail to have in effect a Credit Rating, the Borrower shall
seek and obtain (if not already in effect), within thirty (30) days after such
Credit Rating first ceases to be in effect, a corporate credit rating or a bank
loan rating from S&P and/or Moody’s (or, if neither S&P nor Moody’s issues such
types of ratings or ratings comparable thereto, from another nationally
recognized rating agency approved by each of the Borrower and the Administrative
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Credit Rating
becomes effective again, the Applicable Commitment Fee Rate shall be based on
such corporate credit or bank loan rating or ratings in the same manner as
provided herein with respect to the Credit Rating (with Level 5 being the
Applicable Commitment Fee Rate in effect from the time the Credit Rating ceases
to be in effect until the earlier of (x) the date on which any such corporate
credit rating or bank loan rating is obtained and (y) the date on which a Credit
Rating becomes effective again).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a LIBOR Advance.
     “Applicable Margin” means, for any day, at such times as a Credit Rating is
in effect, the percentage per annum set forth below opposite the Credit Rating
in effect on such day:

          Credit Rating     S&P/Moody’s   Applicable Margin
Level 1
    0.975 %
BBB+/Baa1 or above
       

-3-



--------------------------------------------------------------------------------



 



          Credit Rating     S&P/Moody’s   Applicable Margin
Level 2
    1.125 %
BBB/Baa2
       
Level 3
    1.250 %
BBB-/Baa3
       
Level 4
    1.500 %
BB+/Ba1
       
Level 5
    1.875 %
Lower than Level 4
       

     For purposes of the foregoing, (i) if either S&P or Moody’s shall have
issued more than one Credit Rating, the lowest such Credit Rating issued by such
rating agency shall apply; (ii) if only one of S&P and Moody’s shall have in
effect a Credit Rating, the available Credit Rating shall apply; (iii) if the
Credit Ratings established by S&P and Moody’s shall fall within different
levels, the higher Credit Rating shall apply unless such Credit Ratings differ
by two or more levels, in which case the applicable level will be deemed to be
one level above the lower of such levels; (iv) if any Credit Rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (v) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Credit Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be. Notwithstanding the foregoing, if the Borrower
shall at any time fail to have in effect a Credit Rating, the Borrower shall
seek and obtain (if not already in effect), within thirty (30) days after such
Credit Rating first ceases to be in effect, a corporate credit rating or a bank
loan rating from S&P and/or Moody’s (or, if neither S&P nor Moody’s issues such
types of ratings or ratings comparable thereto, from another nationally
recognized rating agency approved by each of the Borrower and the Administrative
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Credit Rating
becomes effective again, the Applicable Margin shall be based on such corporate
credit or bank loan rating or ratings in the same manner as provided herein with
respect to the Credit Rating (with Level 5 being the Applicable Margin in effect
from the time the Credit Rating ceases to be in effect until the earlier of
(x) the date on which any such corporate credit rating or bank loan rating is
obtained and (y) the date on which a Credit Rating becomes effective again).
     “Arrangers” means Citigroup Global Markets Inc. and Natixis.
     “Bankruptcy Code” means Title 11 of the United States Code, as now or
hereafter in effect, or any successor thereto.
     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.05(a) (or, if Section 2.05(c) applies, that bears interest at 2% per
annum above the rate provided in Section 2.05(a)).
     “Borrower” means Pride International, Inc., a Delaware corporation.
     “Borrowing” means (i) any extension of credit of the same Type made by the
Lenders on the same date by way of Advances having, in the case of a Borrowing
comprised of LIBOR

-4-



--------------------------------------------------------------------------------



 



Advances, a single Interest Period, including any Borrowing advanced, continued
or converted, or (ii) the issuance, increase or extension of a Letter of Credit.
A Borrowing is “advanced” on the day the Lenders advance funds comprising such
Borrowing to the Borrower or a Letter of Credit is issued, increased or
extended, is “continued” (in the case of a Borrowing comprised of LIBOR
Advances) on the date a new Interest Period commences for such Borrowing, and is
“converted” (in the case of a Borrowing comprised of LIBOR Advances or Base Rate
Advances) when such Borrowing is changed from one Type of Advances to the other.
     “Business Day” means (a) any day of the year except Saturday, Sunday and
any day on which Lenders are required or authorized to close in New York City,
Houston, Texas or Paris, France and (b) if the applicable Business Day relates
to any LIBOR Advances, any day which is a “Business Day” described in clause
(a) and which is also a day for trading by and between banks in the London
interbank Eurodollar market.
     “Capital Lease Obligations” means, with respect to any capital lease, all
lease obligations that under GAAP are required to be capitalized in respect of
such capital lease on the books of the lessee at the time of determination, in
each case taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with GAAP.
     “Change in Control” means an event by which (a) any Person or group of
Persons acting in concert (as such terms are used in Rule 13d-5 under the
Exchange Act), acquires directly or indirectly 30% or more of the combined
voting power of all outstanding securities of the Borrower entitled to vote in
the election of directors, other than securities having such power only by
reason of the happening of a contingency; and (b) during any period of twelve
(12) consecutive months following an event described in clause (a) of this
definition, a majority of the members of the board of directors of the Borrower
ceases to be composed of individuals (i) who were members of that board on the
first day of such period, (ii) whose election or nomination to that board was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or (iii) whose
election or nomination to that board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board (excluding, in the case of both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors by any Person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).
     “Code” means the Internal Revenue Code of 1986 as amended from time to
time, or any successor Federal tax code, and any reference to any statutory
provision of the Code shall be deemed to be a reference to any successor
provision or provisions.
     “Collateral Account” means an interest-bearing deposit account of the
Borrower (i) with the Administrative Agent or one of its Affiliates, (ii) over
which the Borrower has no control, and (iii) in which the Administrative Agent
has a first priority perfected security interest securing the relevant
Obligations.

-5-



--------------------------------------------------------------------------------



 



     “Commitment” means, relative to any Lender, such Lender’s obligations to
make Advances and participate in Letters of Credit pursuant to Sections 2.01 and
2.19, initially in the amount and percentage set forth opposite its signature
hereto or the Transfer Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable, as such obligations may be reduced or
increased from time to time as expressly provided pursuant to this Agreement.
The initial aggregate amount of the Lenders’ Commitments is $300,000,000.
     “Commitment Increase Effective Date” has the meaning specified in Section
2.16(c).
     “Commitment Termination Date” means the earliest of (i) the Maturity Date,
(ii) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.15, and (iii) the occurrence of any Event of Default
described in Section 6.01 (f) or (g) or the occurrence and continuance of any
other Event of Default and either (x) the declaration of the Advances to be due
and payable pursuant to Section 6.01, or (y) in the absence of such declaration,
the giving of written notice by the Administrative Agent, acting at the
direction of the Majority Lenders, to the Borrower pursuant to Section 6.01 that
the Commitments have been terminated.
     “Consolidated” refers to the consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with GAAP.
     “Consolidated Debt” means all Debt of the Borrower and its Subsidiaries
(other than SPV’s) that would be reflected on a consolidated balance sheet of
such Persons prepared in accordance with GAAP.
     “Consolidated Debt to Total Tangible Capitalization Ratio” means, at any
time, the ratio of Consolidated Debt at such time to Total Tangible
Capitalization at such time.
     “Consolidated EBITDA” means, for any period, the sum, determined on a
consolidated basis, of (i) revenues after operating costs and selling, general
and administrative expenses (but, for the avoidance of doubt, before taxes and
interest), plus (ii) to the extent included in such costs and expenses,
(a) depreciation expense, (b) amortization expense and (c) other non-cash
expense (including, without limitation, impairment of goodwill), in each case of
the Borrower and its Subsidiaries (other than SPV’s) determined in accordance
with GAAP for such period.
     “Consolidated Interest Expense” means, for any period, the consolidated
cash interest expense (excluding, for the avoidance of doubt, write-offs or
amortization of deferred financing costs) on indebtedness of the Borrower and
its Subsidiaries (other than SPV’s) determined in accordance with GAAP for such
period.
     “Consolidated Tangible Net Worth” means, as of any date of determination,
consolidated shareholders equity of the Borrower and its Subsidiaries determined
in accordance with GAAP (excluding the effect on shareholders equity of
cumulative foreign exchange translation adjustments, impairment charges and the
amortization of intangible assets) less the net book amount of all assets of the
Borrower and its Subsidiaries that would be classified as intangible assets on
the consolidated balance sheet of the Borrower and its Subsidiaries as of such
date prepared in accordance with GAAP. For purposes of this definition, SPV’s
shall be accounted

-6-



--------------------------------------------------------------------------------



 



for pursuant to the equity method of accounting and any mark-to-market non-cash
adjustments in respect of convertible securities shall be excluded.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type, as the case may be, pursuant
to Section 2.05(a), Section 2.07, Section 2.08, or Section 2.11.
     “Cost of Funds” means, on any day when the Majority Lenders (such Lenders
being referred to as the “Cost of Funds Majority Lenders”) notify the
Administrative Agent that the applicable interest rate under clause (i), (ii) or
(iii) of the definition of Alternative Base Rate will not adequately reflect the
cost to such Lenders of making, funding or maintaining their respective Base
Rate Advances on such day, the weighted average of the Effective Cost for all
Cost of Funds Majority Lenders on such day, which shall be expressed as a rate
of interest per annum to be charged on each day from the date of such Base Rate
Advance until paid when due. The “Effective Cost” for each Cost of Funds
Majority Lender means, for any day, the cost (as determined by such Lender) for
such Lender to obtain borrowed funds for maintaining a Base Rate Advance on such
day.
     For purposes of the foregoing calculation, the weighted average of the
Effective Cost of all Cost of Funds Majority Lenders, for any day, shall be
equal to the sum of the weighted Effective Cost for each applicable Cost of
Funds Majority Lender, and each such weighted Effective Cost shall be equal to
the product of (A) the amount (expressed as a percentage) obtained (x) by
dividing (i) such Lender’s Commitment on such day by (y) the aggregate amount on
such day of all Commitments of all applicable Cost of Funds Majority Lenders, or
(ii) if no Commitments exist on such date, by dividing (x) such Lender’s
Commitment immediately prior to the termination of the Commitments by (y) the
aggregate amount of all Commitments of all of the applicable Cost of Funds
Majority Lenders immediately prior to such termination and (B) such Lender’s
Effective Cost for such day.
     On each day on which the Cost of Funds Majority Lenders have notified the
Administrative Agent that the applicable interest rate under clause (i), (ii) or
(iii) of the definition of Alternative Base Rate will not adequately reflect the
cost to such Lenders of making, funding or maintaining their respective Base
Rate Advances, each such Lender shall promptly provide the Administrative Agent
with the amount representing such Lender’s Effective Cost for such day, and the
Administrative Agent will, after receipt of such information from each such
Lender, furnish to the Borrower in writing the name of each such Lender and the
amount representing each such Lender’s Effective Cost for such day.
     “Cost of Funds Majority Lenders” has the meaning specified for such term in
the definition of “Cost of Funds.”
     “Credit Document” means this Agreement, each Note, each Notice of
Borrowing, each Notice of Letter of Credit, each Letter of Credit, any
Subsidiary Guaranties in effect from time to time and each other document or
instrument executed and delivered in connection with this Agreement.

-7-



--------------------------------------------------------------------------------



 



     “Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means, individually, each such Person.
     “Credit Rating” means the debt rating (either express or implied) by S&P or
Moody’s in respect of the Borrower’s non-credit enhanced senior unsecured
long-term debt.
     “Debt” means, for any Person, the following obligations of such Person,
without duplication: (i) obligations of such Person for borrowed money;
(ii) obligations of such Person representing the deferred purchase price of
property or services other than accounts payable and accrued liabilities arising
in the ordinary course of business and other than amounts which are being
contested in good faith and for which reserves in conformity with GAAP have been
provided; (iii) obligations of such Person evidenced by bonds, notes, bankers
acceptances, debentures or other similar instruments of such Person or arising,
whether absolute or contingent, out of drawn letters of credit issued for such
Person’s account or pursuant to such Person’s application securing Debt;
(iv) obligations of other Persons, whether or not assumed, secured by liens
(other than Permitted Liens) upon property or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, but
only to the extent of such property’s fair market value; (v) Capital Lease
Obligations of such Person; (vi) net obligations under interest rate protection
agreements that have been cancelled or otherwise terminated before their
scheduled expiration or are otherwise due and payable; and (vii) obligations of
such Person pursuant to a Guaranty of any of the foregoing of another Person;
provided, however, Debt shall exclude Non-Recourse Debt (other than
Pre-Completion Guaranties). Debt of any Person shall include the Debt of any
partnership or joint venture to the extent holders of such Debt have recourse to
such Person.
     “Default” means an event which, with the giving of notice or lapse of time
or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
Advance required to be funded by it hereunder, (b) has notified the
Administrative Agent in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement, or (c) (i) is insolvent or (ii) has become the subject of a
bankruptcy, receivership or insolvency or similar proceeding, or has had a
receiver, conservator, trustee or custodian or similar entity appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
     “Demand Loan” has the meaning specified in Section 2.19(c).
     “Documentation Agents” has the meaning specified in the first paragraph
hereof.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Transfer Agreement pursuant to which it became a
Lender or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

-8-



--------------------------------------------------------------------------------



 



     “Effective Cost” has the meaning specified in the definition of “Cost of
Funds”.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) any Lender, (ii) with the consent of the
Issuing Banks (which consent will not be unreasonably withheld), any Affiliate
of any Lender, and (iii) with the consent of the Administrative Agent, the
Issuing Banks and, if no Event of Default has occurred and is continuing, the
Borrower (which consent will not be unreasonably withheld), any other commercial
bank or financial institution not covered by clause (i) or (ii) of this
definition; provided that neither the Borrower nor any Subsidiary or Affiliate
of the Borrower shall be an Eligible Assignee.
     “Environment” shall have the meaning set forth in 42 U.S.C. § 9601(8) as
defined on the date of this Agreement, and “Environmental” means pertaining or
relating to the Environment.
     “Environmental Law” means any law, statute, ordinance, rule, regulation,
order, decision, decree, judgment, permit, license, authorization or other
agreement or Governmental Requirement arising from, in connection with or
relating to the pollution, protection or regulation of the Environment or the
protection or regulation of health or safety, whether the foregoing are required
or promulgated by any government or agency or other authority of or in the
United States (whether local, state, or federal) or any foreign country or
subdivision thereof, including those relating to the disposal, removal,
remediation, production, storing, refining, handling, transferring, processing,
recycling or transporting of or exposure to any material or substance, wherever
located.
     “EPA” means the United States Environmental Protection Agency or any
successor thereto.
     “Equity Interest” means as to any Person, any capital stock, partnership
interest, joint venture interest, company interest, membership interest or other
equity interest in such Person, or any warrant, option or other right to acquire
any Equity Interest in such Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, together with the
regulations thereunder, as in effect from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.
     “ERISA Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
balance sheet of the Borrower under paragraphs 36 and 70 of Statement of
Financial Accounting Standards No. 87, as such Statement may from time to time
be amended, modified or supplemented, or under any successor statement issued in
replacement thereof.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.

-9-



--------------------------------------------------------------------------------



 



     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Transfer Agreement pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office) or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
with respect to any LIBOR Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute.
     “Existing Credit Facility” means the credit facility provided under the
Credit Agreement dated as of July 7, 2004 among Pride Offshore, Inc., a Delaware
corporation, the guarantors party thereto, the lenders party thereto, Calyon New
York Branch and Natexis Banques Populaires, as issuing banks and as swingline
lenders, Citicorp North America, Inc., as administrative agent, and Citibank, N.
A., as collateral agent, as amended.
     “Expiration Date” means, for any Letter of Credit, the later of (i) the
Stated Expiry Date of such Letter of Credit or such earlier date, if any, on
which such Letter of Credit is permanently cancelled in writing by the Borrower,
the beneficiary thereof and each transferee, if any, thereof, (ii) if any
Extension Event referred to in clause (i) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which the
Issuing Bank shall receive an opinion from its counsel to the effect that a
final and nonappealable judgment or order has been rendered or issued either
terminating the order, injunction or other process or decree restraining the
Issuing Bank from paying under such Letter of Credit or permanently enjoining
the Issuing Bank from paying under such Letter of Credit, and (iii) if any
Extension Event referred to in clause (ii) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which the
Issuing Bank shall receive an opinion from its counsel to the effect that the
Issuing Bank has no further liability under such Letter of Credit.
     “Extension Event” means, in respect of any Letter of Credit, that at any
time either (i) the Issuing Bank shall have been served with or otherwise be
subjected to a court order, injunction or other process or decree restraining or
seeking to restrain the Issuing Bank from paying any amount under such Letter of
Credit and either (a) there has been a drawing under such Letter of Credit which
the Issuing Bank would otherwise be obligated to pay or (b) the Stated Expiry
Date of such Letter of Credit has occurred but the right of the beneficiary or
transferee to draw under such Letter of Credit has been extended past such date
in connection with the pendency of the related court action or proceeding; or
(ii) the beneficiary or transferee shall have made a demand,

-10-



--------------------------------------------------------------------------------



 



on or prior to the Stated Expiry Date of such Letter of Credit, to the effect
that the Stated Expiry Date be extended or that the value of such Letter of
Credit be held for the account of the beneficiary or transferee, in either case
under circumstances in which the Issuing Bank may incur liability or loss if the
Issuing Bank does not comply with such demand, and either (a) the Borrower shall
have failed to authorize the Issuing Bank to so extend the Stated Expiry Date
within three banking days after the Issuing Bank shall have notified the
Borrower of such demand or (b) the Issuing Bank shall in its sole discretion
decline to extend such Stated Expiry Date.
     “FCPA Investigation” means any investigation being conducted by the
Borrower or its representatives, the U.S. Department of Justice, or the U.S.
Securities and Exchange Commission into possible payments to non-U.S. government
officials, whether directly or indirectly, as well as corresponding accounting
entries and internal control issues, which may violate the U.S. Foreign Corrupt
Practices Act, as is more fully described in the Borrower’s Form 10-Q filed on
October 30, 2008.
     “FDIC” means the Federal Deposit Insurance Corporation, or any federal
agency or authority of the United States from time to time succeeding to its
function.
     “Federal Funds Rate” means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
     “Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending
on December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year may be designated by reference to the calendar year in
which such Fiscal Year ends.
     “Foreign Subsidiary” means each Subsidiary organized and existing under the
law of a jurisdiction other than the United States, any state or territory
thereof, the District of Columbia or any political subdivision of the United
States, any state or territory thereof or the District of Columbia.
     “GAAP” means generally accepted accounting principles from time to time in
effect as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board or
in such other statements, opinions and pronouncements by such other entity as
may be approved by a significant segment of the U.S. accounting profession. All
calculations for purposes of determining compliance with the financial covenants
set forth in Sections 5.02(a) and 5.02(b), however, shall be adjusted to reflect
GAAP accounting principles and policies consistent with those in effect on
December 31, 2007.

-11-



--------------------------------------------------------------------------------



 



     “Governmental Requirements” means all judgments, orders, writs,
injunctions, decrees, awards, laws, ordinances, statutes, regulations, rules,
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
     “Guarantor” means any Subsidiary of the Borrower required to execute and
deliver a Subsidiary Guaranty hereunder pursuant to Section 5.02(d)(xi), unless
and until the relevant Subsidiary Guaranty is released pursuant to
Section 5.02(d)(xi).
     “Guaranty”, by any Person, means all contractual obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business) of such Person guaranteeing any Debt of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (i) to purchase such Debt, or to purchase any
property or assets constituting security therefor, primarily for the purpose of
assuring the owner of such Debt of the ability of the primary obligor to make
payment of such Debt; or (ii) to advance or supply funds (x) for the purchase or
payment of such Debt, or (y) to maintain working capital or other balance sheet
condition, or otherwise to advance or make available funds for the purchase or
payment of such Debt, in each case primarily for the purpose of assuring the
owner of such Debt of the ability of the primary obligor to make payment of such
Debt; or (iii) to lease property, or to purchase securities or other property or
services, of the primary obligor, primarily for the purpose of assuring the
owner of such Debt of the ability of the primary obligor to make payment of such
Debt; or (iv) otherwise to assure the owner of such Debt of the primary obligor
against loss in respect thereof. For computational purposes, the amount of a
Guaranty in respect of any Debt shall be deemed to be equal to the amount that
would apply if such Debt was the direct obligation of such Person rather than
the primary obligor or, if less, the maximum aggregate potential liability of
such Person under the terms of the Guaranty.
     “Hazardous Materials” means (i) any substance or material identified as a
hazardous substance pursuant to any Environmental Law, (ii) any substance or
material regulated as a hazardous or solid waste pursuant to any Environmental
Law, (iii) any other material or substance regulated under any Environmental Law
and (iv) pollutants, contaminants, toxic substances, radioactive materials,
refined products, natural gas liquids, crude oil, petroleum and petroleum
products, polychlorinated biphenyls and asbestos.
     “Hedging Agreement” means any swap, collar, cap, option, any combination of
the foregoing or any other hedge relating to any commodity, interest rates,
currency, gas, electricity or other product or service.
     “Illegality Event” has the meaning specified in Section 2.11.
     “Indemnified Parties” has the meaning specified in Section 8.04(c).
     “Information” has the meaning specified in Section 8.09.

-12-



--------------------------------------------------------------------------------



 



     “Insufficiency” means, with respect to any Plan, the amount, if any, by
which the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
     “Interest Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.
     “Interest Period” means, with respect to each LIBOR Advance, in each case
comprising part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into such Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months
(or, with the consent of each Lender making a LIBOR Advance as part of such
Borrowing, any other period), in each case as the Borrower may, upon notice
received by the Administrative Agent not later than 12:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided that:
          (i) Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;
          (ii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the next preceding Business Day;
          (iii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which such Interest Period would have
ended if there were a numerically corresponding day in such calendar month;
          (iv) no Interest Period for any Advance may end after the Maturity
Date; and
          (v) the Borrower may not select any Interest Period if any Event of
Default exists.
     “Issuing Bank” has the meaning specified in the first paragraph hereof.
     “Joinder Agreement” means an agreement in substantially the form of
Exhibit H signed by the Borrower, by each Additional Lender and by each other
Lender whose Commitment is to be increased, setting forth the new Commitments of
such Lenders and setting forth the agreement of each Additional Lender to become
a party to this Agreement and to be bound by all the terms and provisions
hereof.

-13-



--------------------------------------------------------------------------------



 



     “Lender Parties” means the Administrative Agent, the Issuing Banks, the
Lenders and the Arrangers.
     “Lender” has the meaning specified in the first paragraph hereof.
     “Letter of Credit” means each letter of credit issued by an Issuing Bank
pursuant to Section 2.19, as extended or otherwise modified by an Issuing Bank
from time to time.
     “Letter of Credit Liabilities” means the maximum aggregate amount of all
undrawn portions of Letters of Credit (after giving effect to any step up
provision or other mechanism for increases, if any, and assuming compliance with
all conditions to drawing) plus the aggregate amount of all drawings under
Letters of Credit which are unpaid.
     “L/C Cash Collateral Account” has the meaning specified in Section 6.02.
     “L/C Related Documents” has the meaning specified in Section 2.19(d).
     “LIBO Market Index Rate” means, for any day, with respect to any interest
calculation for Base Rate Advances, (a) the rate per annum (rounded upward, if
not an integral multiple of 1/100 of 1%, to the nearest 1/100 of 1% per annum)
appearing at Reuters Reference LIBOR01 page (or on any successor thereto or
substitute therefor provided by Reuters, providing rate quotations comparable to
those currently provided on such page, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time for such day (or, if such day is not a Business Day, the
immediately preceding Business Day) as the rate for dollar deposits with a
one-month maturity; (b) if for any reason the rate specified in clause (a) of
this definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute page therefor provided by Reuters), the rate per
annum (rounded upward, if not an integral multiple of 1/100 of 1%, to the
nearest 1/100 of 1% per annum) appearing on Bloomberg Financial Markets Service
(or any successor thereto) as the London interbank offered rate for deposits in
dollars at approximately 11:00 a.m., London time for such day (or, if such day
is not a Business Day, the immediately preceding Business Day) as the rate for
dollar deposits with a one-month maturity; and (c) if the rate specified in
clause (a) of this definition does not so appear at Reuters Reference LIBOR01
page (or any successor thereto or substitute therefor provided by Reuters) and
if no rate specified in clause (b) of this definition so appears on Bloomberg
Financial Markets Service (or any successor thereto), the average (rounded
upward, if not an integral multiple of 1/100 of 1%, to the nearest 1/100 of 1%
per annum) of the respective rates per annum at which dollar deposits are
offered by the principal offices of each Reference Bank in London, England in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day, with a one-month maturity and in an
amount substantially equal to such Reference Bank’s Base Rate Advances
outstanding on such day; provided, however, if a Reference Bank does not supply
a quotation by such specified time, the applicable LIBO Market Index Rate shall
be determined on the basis of the quotations of the remaining Reference Banks.
     “LIBO Rate” means, for any Interest Period for each LIBOR Advance
comprising part of the same Borrowing, (a) the rate per annum (rounded upward,
if not an integral multiple of 1/100

-14-



--------------------------------------------------------------------------------



 



of 1%, to the nearest 1/100 of 1% per annum) appearing at Reuters Reference
LIBOR01 page (or on any successor thereto or substitute therefor provided by
Reuters, providing rate quotations comparable to those currently provided on
such page, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period; (b) if for
any reason the rate specified in clause (a) of this definition does not so
appear at Reuters Reference LIBOR01 page (or any successor thereto or substitute
page therefor provided by Reuters), the rate per annum (rounded upward, if not
an integral multiple of 1/100 of 1%, to the nearest 1/100 of 1% per annum)
appearing on Bloomberg Financial Markets Service (or any successor thereto) as
the London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period for a maturity comparable to such Interest Period; and (c) if
the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters) and if no rate specified in clause (b) of this definition
so appears on Bloomberg Financial Markets Service (or any successor thereto),
the average (rounded upward, if not an integral multiple of 1/100 of 1%, to the
nearest 1/100 of 1% per annum) of the respective rates per annum at which dollar
deposits are offered by the principal offices of each Reference Bank in London,
England in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, in an amount substantially equal to such
Reference Bank’s LIBOR Advances to be outstanding during such Interest Period
and for a period equal to such Interest Period; provided, however, if a
Reference Bank does not supply a quotation by such specified time, the
applicable LIBO Market Index Rate shall be determined on the basis of the
quotations of the remaining Reference Banks.
     “LIBOR Advance” means an Advance which bears interest as provided in
Section 2.05(b) (or, if Section 2.05(c) applies, that bears interest at 2% per
annum above the rate provided in Section 2.05(b)).
     “LIBOR Borrowing” means a Borrowing comprised of LIBOR Advances.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien,
claim or charge of any kind (including any production payment, advance payment
or similar arrangement with respect to minerals, any agreement to grant any
Lien, any conditional sale or other title retention agreement and the interest
of a lessor under a capital lease), whether or not filed, recorded or otherwise
perfected under applicable law. For the avoidance of doubt, an agreement to
refrain from granting a Lien shall not constitute a Lien.
     “Losses” has the meaning specified in Section 8.04(c).
     “Majority Lenders” means at any time Lenders holding more than 50% of the
sum of the then aggregate unpaid principal amount of the Advances held by
Lenders plus the then existing amount of Letter of Credit Liabilities plus the
then unused Commitments. For purposes of this definition, Letter of Credit
Liabilities shall be considered held by the respective Lenders in accordance
with the respective amounts of their participations therein pursuant to
Section 2.19,

-15-



--------------------------------------------------------------------------------



 



with the Lender that is the Issuing Bank holding the balance thereof after
taking into account such participations.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations, properties or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower and the Guarantors, taken as a whole, to perform their obligations
under the Credit Documents, (iii) the rights of or benefits or remedies
available to any Lender under the Credit Documents or (iv) the legality,
validity, binding effect or enforceability of the Credit Documents.
     “Maturity Date” means December 9, 2011.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and one or more employers other than the Borrower or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
     “Non-Core Assets” means any assets of the Borrower or any of its
Subsidiaries (including equity interests in any Subsidiaries of the Borrower),
the sale, transfer or other disposition of which would not reasonably be
expected to result in a Material Adverse Effect and, in any event, includes the
land rigs, the independent leg jack-up rigs and the mat-supported jack-up rigs
of the Borrower and its Subsidiaries and other assets incidental thereto or
arising therefrom.
     “Non-Recourse Debt” means, (i) with respect to any Person other than an
SPV, the obligations of such Person against which the obligee has no recourse,
except (A) as to certain named or described present or future assets or
interests of such Person, (B) pursuant to Performance Guaranties provided by the
Borrower or any Subsidiary or (C) pursuant to Pre-Completion Guaranties provided
by the Borrower or any Subsidiary, and (ii) the obligations of any SPV to the
extent the obligee thereof has no recourse to the Borrower or any of its
Subsidiaries, except as to certain specified present or future assets or
interests of such SPV.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from Advances owed to such
Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02.
     “Notice of Letter of Credit” has the meaning specified in Section 2.19(a).

-16-



--------------------------------------------------------------------------------



 



     “Obligations” means all obligations (liquidated, contingent or otherwise)
from time to time owed by the Borrower or any Subsidiary pursuant to, as a
result of or in connection with any of the Credit Documents, including all
principal of and interest on the Advances, all obligations to reimburse the
Issuing Banks for any payment under any Letter of Credit and all obligations to
pay fees, costs, expenses, indemnities and other amounts under any Credit
Document.
     “Other Taxes” has the meaning specified in Section 2.13(c).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. 107-56, signed into law October 26, 2001.
     “Payment Office” means the office of the Administrative Agent located at
399 Park Avenue, New York, New York 10043 or such other office as the
Administrative Agent may designate by written notice to the other parties
hereto.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any federal
agency or authority of the United States from time to time succeeding to its
function.
     “Performance Guaranty” means any guaranty (other than a Pre-Completion
Guaranty) by any Person of performance (other than the payment of Debt or
Non-Recourse Debt) of another Person delivered in connection with the financing
of drill ships, offshore mobile drilling units or offshore drilling rigs of such
other Person.
     “Permitted Liens” shall have the meaning set forth in Section 5.02(c).
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
which is (or, in the event that any such plan has been terminated within five
years after a transaction described in Section 4069 of ERISA, was) maintained
for employees of the Borrower or any ERISA Affiliate and covered by Title IV of
ERISA.
     “Pre-Completion Guaranty”, by any Person, means any guaranty of such Person
guaranteeing (a) Non-Recourse Debt incurred by another Person for the purpose of
financing the construction of, or any upgrade to, any drill ship, offshore
mobile drilling unit or offshore drilling rig of such other Person or (b) the
obligations of a SPV under bareboat charters for any drillship, offshore mobile
drilling unit or offshore drilling rig owned or operated by such SPV; provided
that any such guaranty shall be deemed to be a Pre-Completion Guaranty until
such time as such guaranty is no longer in effect.
     “Prescribed Forms” shall mean such duly executed forms or statements, and
in such number of copies, which may, from time to time, be prescribed by law and
which, pursuant to applicable provisions of (a) an income tax treaty between the
United States and the country of

-17-



--------------------------------------------------------------------------------



 



residence of the Lender providing the forms or statements, (b) the Code, or
(c) any applicable rule or regulation under the Code, permit the Borrower to
make payments hereunder for the account of such Lender free of deduction or
withholding of income or similar taxes (except for any deduction or withholding
of income or similar taxes as a result of any change in or in the interpretation
of any such treaty, the Code or any such rule or regulation).
     “Project Finance Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur indebtedness or to become an owner of interests in
a Person created to conduct the business activities for which such indebtedness
was incurred, and substantially all the fixed assets of which Subsidiary or
Person are those fixed assets being financed (or to be financed) in whole or in
part by such indebtedness.
     “property” or “asset” (in either case, whether or not capitalized) means
any interest in any kind of property or asset, whether real, personal or mixed,
or tangible or intangible.
     “Ratable Percentage” means, as to any Lender at any date, the amount
(expressed as a percentage) obtained (i) by dividing (a) such Lender’s
Commitment at such date by (b) the aggregate amount at such date of all
Commitments of all the Lenders, or (ii) if no Commitments exist on such date, by
dividing (a) such Lender’s Commitment immediately prior to the termination of
the Commitments by (b) the aggregate amount of all Commitments of all of the
Lenders immediately prior to such termination.
     “Reference Banks” means Citibank, N.A., Natixis and BNP Paribas, or if any
such Lender assigns all of its Commitment and the Advances owing to it in
accordance with Section 8.06, such other Lender as may be designated by the
Administrative Agent and approved by the Borrower (such approval not to be
unreasonably withheld).
     “Register” has the meaning specified in Section 8.06(c).
     “Regulation U” means Regulation U of the Federal Reserve Board, as the same
is from time to time in effect.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and such Person’s, and such Person’s Affiliates, respective managers,
administrators, trustees, partners, directors, officers, employees, agents and
advisors.
     “Responsible Officer” means, the Chief Executive Officer, President, Chief
Financial Officer, any Executive or Senior Vice President, or the Treasurer of
the Borrower.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum at such time, without duplication, of such Lender’s Ratable Percentage
of (i) the aggregate principal amount of the outstanding Advances at such time,
and (ii) the aggregate outstanding Letter of Credit Liabilities at such time.
     “Sale Leaseback Transaction” of any Person means any arrangement entered
into by such Person or any Subsidiary of such Person, directly or indirectly,
whereby such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter acquired, to any other Person (a
“Transferee”), and whereby such first Person or any Subsidiary

-18-



--------------------------------------------------------------------------------



 



of such first Person shall then or thereafter rent or lease as lessee such
property or any part thereof or rent or lease as lessee from such Transferee or
any other Person other property which such first Person or any Subsidiary of
such first Person intends to use for substantially the same purpose or purposes
as the property sold or transferred.
     “SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute.
     “Significant Subsidiary” has the meaning ascribed to such term under
Regulation S-X promulgated under the Exchange Act. For purposes of this
Agreement, each Guarantor is a Significant Subsidiary.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., and any successor thereto.
     “Spin-off Subsidiaries” has the meaning specified in Section 5.02(d)(xii).
     “SPV” means any Person that is designated by the Borrower as a special
purpose vehicle, provided that the Borrower shall not designate as a SPV any
Subsidiary that owns, directly or indirectly, any other Subsidiary that has
total assets (including assets of any Subsidiaries of such other Subsidiary, but
excluding any assets that would be eliminated in consolidation with the Borrower
and its Subsidiaries) which equates to at least five percent (5%) of the
Borrower’s total assets, or that had net income (including net income of any
Subsidiaries of such other Subsidiary, all before discontinued operations and
income or loss resulting from extraordinary items, but excluding revenues and
expenses that would be eliminated in consolidation with the Borrower and its
Subsidiaries and excluding any loss or gain resulting from the early
extinguishment of Debt) during the most recently completed Fiscal Year of the
Borrower in excess of the greater of (i) $1,000,000, and (ii) fifteen percent
(15%) of the net income (before discontinued operations and income or loss
resulting from extraordinary items and excluding any loss or gain resulting from
the early extinguishment of Debt) for the Borrower and its Subsidiaries, all as
determined on a consolidated basis in accordance with GAAP during such Fiscal
Year of the Borrower. The Borrower may elect to treat any Subsidiary as a SPV
(provided such Subsidiary would otherwise qualify as such), and may rescind any
such prior election, by giving written notice thereof to the Administrative
Agent specifying the name of such Subsidiary or SPV, as the case may be, and the
effective date of such election, which shall be a date within sixty (60) days
after the date such notice is given. The election to treat a particular Person
as a SPV may only be made once.
     “Stated Expiry Date” means the original expiration date stated on the face
of any Letter of Credit, or such other date, if any, to which the Issuing Bank
extends the expiration of such Letter of Credit at the request of the Borrower.
     “Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity (other than, except in the
context of financial statements, a SPV) of which more than fifty percent (50%)
of the outstanding stock or comparable equity interests having ordinary voting
power for the election of the board of directors or similar governing body
(irrespective of whether or not at the time stock or other

-19-



--------------------------------------------------------------------------------



 



equity interests of any other class or classes of such corporation, partnership,
joint venture, limited liability company or other business entity shall have or
might have voting power by reason of the happening of any contingency), is at
the time directly or indirectly owned by such Person or by one or more of its
Subsidiaries. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Debt Basket Amount” has the meaning specified in Section
5.02(d)(x).
     “Subsidiary Guaranty” means any Guaranty of any Subsidiary delivered
pursuant to Section 5.02(d)(xi).
     “Syndication Agent” has the meaning specified in the first paragraph
hereof.
     “Taxes” has the meaning specified in Section 2.13(a).
     “Termination Event” means (a) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the treatment of a Plan amendment as a termination under Section 4041(b) of
ERISA, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, or (d) the distribution of a notice of intent to terminate a
Plan pursuant to Section 4041(c) of ERISA or the termination of a Plan under
Section 4041(c) of ERISA, or (e) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA, or (f) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
     “Total Tangible Capitalization” shall mean, as of any date of
determination, the sum of Consolidated Debt plus Consolidated Tangible Net Worth
as of such date.
     “Transfer Agreement” means a transfer agreement entered into by a Lender
and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit F.
     “Type”, when used in reference to any Advance or Borrowing, refers to
whether the rate of interest on such Advance, or on the Advances comprising such
Borrowing, is determined by reference to the LIBO Rate or the Alternative Base
Rate.
     “Utilization Fee Rate” means, for any day, at such times as a Credit Rating
is in effect, the percentage per annum set forth below opposite the Credit
Rating in effect on such day:

          Credit Rating     S&P/Moody’s   Utilization Fee Rate
Level 1
    0.125 %
BBB+/Baa1 or above
       

-20-



--------------------------------------------------------------------------------



 



          Credit Rating     S&P/Moody’s   Utilization Fee Rate
Level 2
    0.125 %
BBB/Baa2
       
Level 3
    0.250 %
BBB-/Baa3
       
Level 4
    0.250 %
BB+/Ba1
       
Level 5
    0.250 %
Lower than Level 4
       

     For purposes of the foregoing, (i) if either S&P or Moody’s shall have
issued more than one Credit Rating, the lowest such Credit Rating issued by such
rating agency shall apply; (ii) if only one of S&P and Moody’s shall have in
effect a Credit Rating, the available Credit Rating shall apply; (iii) if the
Credit Ratings established by S&P and Moody’s shall fall within different
levels, the higher Credit Rating shall apply unless such Credit Ratings differ
by two or more levels, in which case the applicable level will be deemed to be
one level above the lower of such levels; (iv) if any Credit Rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (v) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Credit Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be. Notwithstanding the foregoing, if the Borrower
shall at any time fail to have in effect a Credit Rating, the Borrower shall
seek and obtain (if not already in effect), within thirty (30) days after such
Credit Rating first ceases to be in effect, a corporate credit rating or a bank
loan rating from S&P and/or Moody’s (or, if neither S&P nor Moody’s issues such
types of ratings or ratings comparable thereto, from another nationally
recognized rating agency approved by each of the Borrower and the Administrative
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Credit Rating
becomes effective again, the Utilization Fee Rate shall be based on such
corporate credit or bank loan rating or ratings in the same manner as provided
herein with respect to the Credit Rating (with Level 5 being the Utilization Fee
Rate in effect from the time the Credit Rating ceases to be in effect until the
earlier of (x) the date on which any such corporate credit rating or bank loan
rating is obtained and (y) the date on which a Credit Rating becomes effective
again).
     “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person
all of the Equity Interests (other than shares required to law to be owned by
another Person, director’s qualifying shares and other immaterial interests) in
which are owned by such Person and/or one or more other Wholly-Owned
Subsidiaries of such Person.
     “Withdrawal Liability” shall have the meaning given such term under Part I
of Subtitle E of Title IV of ERISA.
     Section 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”. Unless otherwise indicated, all references to a
particular time are references to New York City time.

-21-



--------------------------------------------------------------------------------



 



     Section 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.
     Section 1.04. Miscellaneous. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation,”, the term “include”
shall mean “include, without limitation,” and the term “includes” shall mean
“includes, without limitation,”.
ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
     Section 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrower
from time to time on any Business Day prior to the Commitment Termination Date
in an aggregate amount not to exceed at any time outstanding an amount equal to
(i) the amount of such Lender’s Commitment minus (ii) such Lender’s Ratable
Percentage of the sum of outstanding Letter of Credit Liabilities; provided that
no Advance shall be required to be made, except as part of a Borrowing that is
in an aggregate amount that is an integral multiple of $1,000,000 and is not
less than (a) in the case of a Borrowing comprised of LIBOR Advances, $5,000,000
and (b) in the case of a Borrowing comprised of Base Rate Advances, $1,000,000,
and each Borrowing shall consist of Advances of the same Type having (in the
case of a Borrowing comprised of LIBOR Advances) the same Interest Period, made
on the same day by the Lenders ratably according to their respective
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Advances.
     Section 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) in the case of a proposed Borrowing comprised
of LIBOR Advances, 10:00 A.M. (New York City time) at least three Business Days
prior to the date of the proposed Borrowing and (y) in the case of a proposed
Borrowing comprised of Base Rate Advances, 12:00 P.M. (New York City time) at
least two Business Days prior to the date of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give prompt notice thereof by
telecopy to each Lender. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telecopy or by telephone, confirmed promptly in writing.
Each written Notice of Borrowing shall be substantially in the form of
Exhibit B, and each written and each telephonic Notice of Borrowing shall
specify therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing comprised of LIBOR Advances, initial Interest Period for
each such Advance, provided that there shall not at any time be more than a
total of ten (10) Borrowings containing LIBOR Advances outstanding. On the
proposed date of a Borrowing, each Lender shall, before 11:00 A.M. (New York
City time) with respect to Borrowings comprised of LIBOR Advances, and before
2:00 P.M. (New York City time) with respect to Borrowings comprised of Base Rate
Advances, make available for the account of its Applicable Lending Office to the
Administrative Agent at its Payment Office, in same day funds, such Lender’s
Ratable Percentage of such Borrowing. After the Administrative Agent’s receipt
of such funds and upon fulfillment of the

-22-



--------------------------------------------------------------------------------



 



applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent’s Payment
Office.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
          (d) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          (e) Any Lender may request that Advances made by it be evidenced by a
Note in the principal amount of such Lender’s Commitment. In such event, the
Borrower shall prepare, execute and deliver to each such Lender a Note payable
to the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and substantially in the form of Note attached hereto as
Exhibit A. In addition, if a Lender holding a Note increases its Commitment
under Section 2.16 hereof, and such Lender requests a new Note evidencing such
increased Commitment, the Borrower shall prepare, execute and deliver to such
Lender a replacement Note in exchange for such Lender’s existing Note, payable
to the order of such

-23-



--------------------------------------------------------------------------------



 



Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and substantially in the form of Note attached hereto as Exhibit A.
     Section 2.03. Fees. (a) Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Commitment Fee Rate on the daily amount of such
Lender’s Commitment (whether used or unused), from the date hereof, in the case
of each Lender listed on the signature pages hereof, and from the effective date
specified in the Transfer Agreement pursuant to which it became a Lender, in the
case of each other Lender, until the Commitment Termination Date; provided that,
if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued commitment fees
shall be payable quarterly in arrears on the 7th day of each January, April,
July and October, commencing January 7, 2009, on the Commitment Termination
Date, and if the immediately preceding proviso is applicable, on the date(s) the
Lenders shall have no further Revolving Credit Exposure. The commitment fee
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
          (b) Utilization Fee. For any day prior to the Commitment Termination
Date on which the outstanding principal amount of the Advances plus the Letter
of Credit Liabilities shall be greater than or equal to an amount equal to 50%
of the total Commitments then in effect (and for any day after the termination
of all the Commitments on which any Advances or Letter of Credit Liabilities
shall be outstanding, if the principal amount of the Advances plus the Letter of
Credit Liabilities outstanding on the date the Commitments terminated was
greater than or equal to 50% of the total Commitments in effect on the date the
Commitments terminated), the Company shall pay to the Administrative Agent for
the account of each Lender a utilization fee equal to the Utilization Fee Rate
on such day multiplied by the sum of (i) the aggregate amount of such Lender’s
outstanding Advances on such day and (ii) such Lender’s Ratable Percentage of
the outstanding Letter of Credit Liabilities on such day. Accrued and unpaid
utilization fees, if any, shall be payable quarterly in arrears on the 7th day
of each January, April, July and October, commencing January 7, 2009, on the
Commitment Termination Date and, if the provisions set forth in the
parenthetical in the immediately preceding sentence apply, on the date(s) the
Lenders shall have no further Revolving Credit Exposure. All utilization fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
          (c) Other Fees. The Borrower shall pay to the Administrative Agent and
Arrangers such fees as may be separately agreed to by the Borrower and the
Administrative Agent or Arrangers, as applicable, in writing.
     Section 2.04. Repayments of Advances. (a) The Borrower shall repay the
principal of all of the Advances on the Commitment Termination Date.
Additionally, if at any time the sum of (i) the aggregate principal amount of
all Advances owed to any Lender plus (ii) such Lender’s Ratable Percentage of
the sum of the outstanding Letter of Credit Liabilities exceeds such

-24-



--------------------------------------------------------------------------------



 



Lender’s Commitment, the Borrower shall ratably repay to the Lenders the
Advances in an amount necessary so that no Lender is owed a principal amount of
Advances that exceeds the sum of (y) such Lender’s Commitment minus (z) such
Lender’s Ratable Percentage of the outstanding Letter of Credit Liabilities.
          (b) At the time of each payment pursuant to this Section 2.04, the
Borrower shall also pay accrued interest to the date of such payment on the
principal amount paid. If the Borrower pays any LIBOR Advance on any day other
than the last day of an Interest Period therefor, the Borrower shall compensate
the Lenders pursuant to Section 8.04(b). Each payment made pursuant to this
Section 2.04 shall be applied ratably to all of the Advances and Demand Loans.
Each payment due pursuant to this Section 2.04 is cumulative of, and is in
addition to, all other payments due pursuant to this Section 2.04.
          (c) To the extent that any amount would be required hereunder to be
paid and applied to an Advance or a Demand Loan but for the fact that no Advance
or Demand Loan remains outstanding, the Borrower will pay such amount (but not
in excess of the amount of Letter of Credit Liabilities at such time) and cause
such amount to be deposited in a Collateral Account to be applied against Letter
of Credit Liabilities as they arise.
          (d) With respect to any interest payment received by the
Administrative Agent pursuant to a Base Rate Advance that has accrued interest
at the Cost of Funds rate for any day, the Administrative Agent will distribute
to each applicable Cost of Funds Majority Lender the amount of such payment that
equals the interest (calculated at such Lender’s Effective Cost) that has
accrued for such day on such Lender’s Ratable Percentage of the aggregate
principal amount of such Base Rate Advance.
     Section 2.05. Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
          (a) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal to the Alternative Base Rate in effect from
time to time, payable quarterly on the 7th day of each January, April, July and
October during such periods, on each other date provided herein and on the date
such Base Rate Advance shall be Converted.
          (b) LIBOR Advances. During such periods as such Advance is a LIBOR
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of the LIBO Rate for such Interest Period for such
Advance plus the Applicable Margin in effect from time to time, payable on the
last day of such Interest Period, on each other date provided herein and, if
such Interest Period has a duration of more than three months, on the day which
occurs during such Interest Period three months from the first day of such
Interest Period.
          (c) Default Interest. The Borrower shall pay interest on (i) all
principal of any Advance that is not paid when due (whether at stated maturity,
by acceleration or otherwise), payable in arrears on demand, at a rate per annum
equal to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to Section 2.05(a) or 2.05(b), as

-25-



--------------------------------------------------------------------------------



 



the case may be, and (ii) to the fullest extent permitted by law, the amount of
any interest, commitment fee, Letter of Credit fee, other fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.05(a).
     Section 2.06. Additional Interest on LIBOR Advances. The Borrower shall pay
to each Lender additional interest on the unpaid principal amount of each LIBOR
Advance of such Lender, for each Interest Period with respect to such Advance,
from the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (a) the LIBO Rate for such Interest Period for such Advance from
(b) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent. Each Lender requesting payment of
additional interest pursuant to this Section 2.06 shall deliver to the Borrower
and the Administrative Agent, a certificate as to the amount of such additional
interest (setting forth in reasonable detail the calculation thereof), and such
certificate shall be conclusive and binding (absent manifest error) for all
purposes.
     Section 2.07. Interest Rate Determination and Protection. (a) The
Administrative Agent shall determine the applicable rates of interest hereunder,
and such determinations shall be conclusive and binding absent manifest error.
          (b) The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.05(b).
          (c) If the Administrative Agent is unable to obtain timely information
for determining the LIBO Rate for any LIBOR Advance,
               (i) the Administrative Agent shall forthwith notify the Borrower
and the Lenders that the interest rate cannot be determined for such LIBOR
Advance,
               (ii) each such Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance (or if
such Advance is then a Base Rate Advance, will continue as a Base Rate Advance),
and
               (iii) the obligation of the Lenders to make, or to continue or to
Convert Advances into, LIBOR Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          (d) If the Majority Lenders notify the Administrative Agent that
either (A) the applicable interest rate for any Interest Period for any LIBOR
Advance will not adequately reflect the cost to such Lenders of making, funding
or maintaining their respective LIBOR Advances for such Interest Period, or
(B) Dollar deposits in the amounts of their respective

-26-



--------------------------------------------------------------------------------



 



Advances for such Interest Period are not available to them in the London
interbank market, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon
               (i) each such Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance (or, if
such Advance is then a Base Rate Advance, will continue as a Base Rate Advance),
and
               (ii) the obligation of the Lenders to make, or to continue or to
Convert Advances into, LIBOR Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          (e) If the Borrower shall fail to select the duration of any Interest
Period for any LIBOR Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders, and such Advances will
automatically have an Interest Period of one month.
          (f) At the end of the relevant Interest Period following the date on
which the aggregate unpaid principal amount of LIBOR Advances comprising any
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$5,000,000, such LIBOR Advances shall automatically Convert into Base Rate
Advances, and on and after such date the right of the Borrower to Convert such
Advances into LIBOR Advances shall terminate.
     Section 2.08. Conversion of Advances; Continuation. (a) The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
(x) in the case of a Conversion of Base Rate Advances into LIBOR Advances,
10:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and (y) in the case of a Conversion of LIBOR Advances
into Base Rate Advances, 12:00 P.M. (New York City time) on the second Business
Day prior to the date of the proposed Conversion, and subject to the limitations
in Section 2.02(a) as to the number of permitted Interest Periods and subject to
the provisions of Sections 2.07, 2.08(c) and 2.11, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided
that any Conversion of any LIBOR Advances shall be made on, and only on, the
last day of an Interest Period for such LIBOR Advances, and any Conversion of
Base Rate Advances into LIBOR Advances shall be in an amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into LIBOR Advances, the duration of the Interest Period for each
such LIBOR Advance.
          (b) The Borrower may continue any LIBOR Advances comprising the same
Borrowing for an additional Interest Period that complies with the requirements
set forth in the definition herein of “Interest Period,” by giving notice of
such Interest Period as set forth in such definition, subject to the limitations
in Section 2.02(a) as to the number of permitted Interest Periods and subject to
the provisions of Sections 2.07, 2.08(c) and 2.11.
          (c) All Borrowings, Conversions and continuations under this Agreement
shall be effected in a manner that treats all Lenders ratably. Notwithstanding
any other provision hereof, during the continuance of any Event of Default, the
Borrower may not

-27-



--------------------------------------------------------------------------------



 



continue any LIBOR Advance for an additional Interest Period or Convert any
Advance into a LIBOR Advance, and if an Event of Default exists on the last day
of an Interest Period for a LIBOR Advance, such Advance shall automatically
Convert to a Base Rate Advance on such day.
     Section 2.09. Optional Prepayments. The Borrower may, (i) with respect to
prepayments of Borrowings comprised of LIBOR Advances, upon notice by 10:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
prepayment and (ii) with respect to prepayments of Borrowings comprised of Base
Rate Advances, upon notice by 12:00 P.M. (New York City time) on the second
Business Day prior to the date of the proposed prepayment, to the Administrative
Agent stating the proposed date and aggregate principal amount of the prepayment
and the Types of Advances to be prepaid, and the specific Borrowing or
Borrowings to be prepaid in whole or in part, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid without
premium or penalty; provided that each partial prepayment shall be in an
aggregate principal amount not less than $5,000,000 with respect to LIBOR
Advances and $1,000,000 with respect to Base Rate Advances (or such lesser
amount as needed to prepay such LIBOR Advances or Base Rate Advances in full),
and provided further that if the Borrower prepays any LIBOR Advance on any day
other than the last day of an Interest Period therefor, the Borrower shall
compensate the Lenders pursuant to Section 8.04(b).
     Section 2.10. Increased Costs; Capital Adequacy, Etc. (a) If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof or (ii) the compliance
with any guideline or request from any governmental authority, central bank or
comparable agency (whether or not having the force of law), there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining LIBOR Advances, then the Borrower shall from time to time, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost.
          (b) If any Lender shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its lending office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has the effect of increasing the amount of
capital required or expected to be maintained as a result of its Commitment
hereunder or the existence of any Letter of Credit, such Lender shall have the
right to give prompt written notice and demand for payment thereof to the
Borrower with a copy to the Administrative Agent, although the failure to give
any such notice shall not release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 2.10(b), and the Borrower
shall pay such additional amounts.

-28-



--------------------------------------------------------------------------------



 



          (c) Each Lender shall use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any increased costs under this Section 2.10 or to eliminate the amount of any
such increased cost which may thereafter accrue; provided that no such selection
or change of the jurisdiction for its Applicable Lending Office shall be made
if, in the reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.
          (d) No Lender shall be entitled to recover increased costs pursuant to
this Section 2.10 incurred or accruing more than 90 days prior to the date on
which such Lender sent to the Borrower a written notice and demand for payment
as specified in this Section 2.10.
          (e) Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.10 shall survive the payment in full of all Obligations.
     Section 2.11. Illegality and Defaulting Lenders. (a) Notwithstanding any
other provision of this Agreement, if the introduction of or any change in or in
the interpretation of any law or regulation shall make it unlawful, or any
governmental authority, central bank or comparable agency shall assert that it
is unlawful (such unlawfulness or such assertion of unlawfulness being an
“Illegality Event”), for any Lender or its Eurodollar Lending Office (such a
Lender being an “Affected Lender”) to perform its obligations hereunder to make
LIBOR Advances or to continue to fund or maintain LIBOR Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (a) the obligation of the Lenders to make, or
to continue or to Convert Advances into, LIBOR Advances shall be suspended until
the time set forth in the next succeeding sentence, and (b) the Borrower shall
forthwith Convert all LIBOR Advances of all Lenders then outstanding into Base
Rate Advances in accordance with Section 2.08. The suspension of the obligation
of the Lenders to make LIBOR Advances or to continue or Convert, as set forth in
the preceding sentence, shall terminate upon the earlier of (i) the withdrawal
by each Affected Lender of its notice and demand with respect to the Illegality
Event referenced in this Section 2.11, and (ii) the replacement by the Borrower
of each Affected Lender pursuant to Section 2.17(a) hereof with an Eligible
Assignee that is not an Affected Lender. If an Illegality Event has ceased to
exist with respect to a Lender that has given notice and demand with respect to
such Illegality Event pursuant to this Section 2.11, such Lender shall promptly
withdraw such notice and demand by giving written notice of withdrawal to the
Administrative Agent and the Borrower. Upon termination of such suspension
pursuant to clause (i) or (ii) above, as applicable, the Administrative Agent
shall notify each Lender of such termination, and the Lenders shall thereupon
again be obligated to make LIBOR Advances and to continue, and Convert into,
LIBOR Advances, in each case in accordance with and to the extent provided in
this Agreement.
     (b) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Defaulting Lender is a Defaulting Lender:

-29-



--------------------------------------------------------------------------------



 



               (i) If such Lender is a Defaulting Lender due to (A) its failure
to fund any Advance required to be funded by it hereunder, commitment fees shall
cease to accrue pursuant to Section 2.03(a) on the portion of such Lender’s
Commitment equal to the amount of such defaulted Advance, and (B) the
circumstances described in clause (b) or (c) of the definition of Defaulting
Lender, commitment fees shall cease to accrue pursuant to Section 2.03(a) on the
entire Commitment of such Lender.
               (ii) The Commitment and outstanding Advances of such Defaulting
Lender shall be disregarded for all purposes of any determination of whether the
requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.01); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which by its terms affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender.
               (iii) Subject to Section 2.17, no Commitment of any Lender shall
be increased or otherwise affected solely as a result of the operation of this
Section 2.11(b) and, except as otherwise expressly provided in this
Section 2.11(b), performance by the Borrower of its obligations hereunder and
the other Credit Documents shall not be excused or otherwise modified solely as
a result of the existence of any Defaulting Lender or the operation of this
Section 2.11(b).
               (iv) The rights and remedies against a Defaulting Lender under
this Section 2.11(b) are in addition to other rights and remedies which the
Administrative Agent, any other Lender or the Borrower may have against such
Defaulting Lender.
     Section 2.12. Payments and Computations. (a) The Borrower shall make each
payment under any Credit Document not later than 4:00 P.M. (New York City time)
on the day when due in Dollars to the Administrative Agent at its Payment Office
(or to an Issuing Bank, in the case of payments to an Issuing Bank under
Section 2.19) in same day funds, free and clear of any defenses, set-offs,
counterclaims, or withholdings or deductions for taxes as set forth in
Section 2.13. The Administrative Agent will promptly thereafter cause to be
distributed (i) like funds relating to the payment of principal of or interest
on Advances, commitment fees or commissions on Letters of Credit as contemplated
by Section 2.19(b) ratably (other than amounts payable pursuant to Section 2.06
or 2.17) to the Lenders (decreased, as to any Lender, for any taxes withheld in
respect of such Lender as contemplated by Section 2.13(b)) for the account of
their respective Applicable Lending Offices and (ii) like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of a Transfer Agreement and
recording of the information contained therein in the Register pursuant to
Section 8.06(d), from and after the effective date specified in such Transfer
Agreement, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Transfer Agreement shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. At the time of each payment of any principal
of or interest on any Borrowing to the Administrative Agent, the Borrower shall
notify the Administrative Agent of the Borrowing to which such payment shall
apply. In the absence of such notice, the Administrative Agent may specify the
Borrowing to which such payment shall

-30-



--------------------------------------------------------------------------------



 



apply and with respect to voluntary prepayments, will apply such payments first
to Base Rate Advances and second to LIBOR Advances (in the order of shortest to
longest Interest Period).
          (b) All computations of interest based on the Alternative Base Rate
(except during such times as the Alternative Base Rate is determined pursuant to
clause (ii) and (iii) of the definition thereof) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of commitment fees and of interest based on the LIBO
Rate, the Federal Funds Rate or, during such times as the Alternative Base Rate
is determined pursuant to clause (ii) or (iii) of the definition thereof, shall
be made by the Administrative Agent, and all computations of interest pursuant
to Section 2.06 shall be made by a Lender, on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
commitment fees are payable. Each determination by the Administrative Agent (or,
in the case of Section 2.06, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fees, as the
case may be; provided that if such extension would cause payment of interest on
or principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to such Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
     Section 2.13. Taxes. (a) Any and all payments by the Borrower hereunder or
under the other Credit Documents shall be made, in accordance with Section 2.12,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, fees, duties or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and any
other Lender Party, taxes imposed on its income, and franchise taxes imposed on
it, by the jurisdiction under the laws of which such Lender or Lender Party (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its income, and franchise taxes imposed on
it, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, fees, duties, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Credit Document to any Lender or other Lender Party,

-31-



--------------------------------------------------------------------------------



 



(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) such Lender or other Lender Party (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, each of the Borrower and the Administrative Agent shall be entitled,
to the extent it is required to do so by law, to deduct or withhold income or
other similar taxes imposed by the United States of America from interest, fees
or other amounts payable hereunder for the account of any Lender Party (without
the payment by the Borrower of increased amounts to such Lender Party pursuant
to clause (a) above) other than a Lender Party (i) which is a domestic
corporation (as such term is defined in Section 7701 of the Code) for federal
income tax purposes or (ii) which has the Prescribed Forms on file with the
Borrower and the Administrative Agent for the applicable year, provided that if
the Borrower shall so deduct or withhold any such taxes, it shall provide a
statement to the Administrative Agent and such Lender Party, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender Party may reasonably request for
assisting such Lender Party to obtain any allowable credits or deductions for
the taxes so deducted or withheld in the jurisdiction or jurisdictions in which
such Lender is subject to tax.
          (c) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Credit Document or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or the any other Credit Document (hereinafter
referred to as “Other Taxes”).
          (d) Except as otherwise provided by Section 2.13(b), the Borrower will
indemnify each Lender and each other Lender Party for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.13) paid by such Lender or other Lender
Party (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto except as a result of the
gross negligence or willful misconduct of such Lender or other Lender Party (as
the case may be), whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the other Lender Party (as the case may be) makes written
demand therefor. No Lender or other Lender Party shall be indemnified for Taxes
incurred or accrued more than 90 days prior to the date that such Lender or
other Lender Party notifies the Borrower thereof.
          (e) Within 90 days after the date of any payment of Taxes by or at the
direction of the Borrower, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 8.02, (i) the original or a
certified copy of a receipt evidencing payment thereof, if the relevant taxing
authority provides a receipt, or (ii) if the relevant taxing authority does not
provide a receipt, other reasonable evidence of the payment thereof. Should any
Lender or other Lender Party ever receive any refund, credit or deduction from
any taxing authority to which such Lender or other Lender Party would not be
entitled but for the payment

-32-



--------------------------------------------------------------------------------



 



by the Borrower of Taxes as required by this Section 2.13 (it being understood
that the decision as to whether or not to claim, and if claimed, as to the
amount of any such refund, credit or deduction shall be made by such Lender or
other Lender Party, as the case may be, in its sole discretion), such Lender or
other Lender Party, as the case may be, thereupon shall repay to the Borrower an
amount with respect to such refund, credit or deduction equal to any net
reduction in taxes actually obtained by such Lender or other Lender Party, as
the case may be, and determined by such Lender or other Lender Party, as the
case may be, to be attributable to such refund, credit or deduction.
          (f) Each Lender shall use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall be made if, in the reasonable judgment
of such Lender, such selection or change would be disadvantageous to such
Lender.
          (g) Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.13 shall survive the payment in full of all Obligations but shall
terminate thereafter at the end of six months after the expiration of the
applicable statute of limitations for assessment of Taxes or Other Taxes against
a Lender or Lender Party with respect to payments by the Borrower hereunder or
under the other Credit Documents. Without prejudice to the survival of any other
agreement hereunder, the agreements and obligations of the Lender Parties
contained in this Section 2.13 shall survive the payment in full of all
Obligations.
     Section 2.14. Sharing of Payments, Etc. (a) If any Lender (a “benefited
Lender”) shall at any time receive any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on the Advances owed to it (other than pursuant to
Section 2.04(d), Section 2.06 or 2.17) or participations in Letter of Credit
Liabilities (“Other Participations”) held by it (other than pursuant to
Section 2.06 or 2.17) in excess of its ratable share of payments on account of
the Advances or Other Participations, as the case may be, obtained by all
Lenders, such benefited Lender shall forthwith purchase from the other Lenders
such participations in the Advances owed to them or in their Other
Participations, as the case may be, as shall be necessary to cause such
benefited Lender to share the excess payment ratably with each of them, provided
that if all or any portion of such excess payment is thereafter recovered from
such benefited Lender, such purchase from each Lender shall be rescinded and
each such Lender shall repay to the benefited Lender the purchase price to the
extent of its ratable share (according to the proportion of (i) the amount of
the participation purchased from such Lender as a result of such excess payment
to (ii) the total amount of such excess payment) of such recovery together with
an amount equal to such Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the benefited Lender) of any interest or other amount paid or
payable by the benefited Lender in respect of the total amount so recovered.
          (b) Each Credit Party agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.14 may, to the
fullest extent permitted by law,

-33-



--------------------------------------------------------------------------------



 



exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Credit Party in the amount of such participation.
     Section 2.15. Ratable Reduction or Termination of the Commitments; Effect
of Termination. (a) The Borrower shall have the right at any time and from time
to time, upon at least three (3) Business Days’ prior and irrevocable written
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the unused portions of the respective Commitments of the Lenders, with any
partial reduction (i) to be in an amount not less than $5,000,000 as determined
by the Borrower and in integral multiples of $1,000,000 and (ii) as to the
Commitments, to be allocated ratably among the Lenders in proportion to their
respective Commitments; provided, that the Commitments may not be reduced to an
amount less than the sum of the aggregate principal amount of outstanding
Advances and Letter of Credit Liabilities after giving effect to payments on
such proposed termination or reduction date. The Administrative Agent shall give
prompt notice to each Lender of any such termination or reduction of the
Commitments. Any termination of Commitments pursuant to this Section 2.15 is
permanent and may not be reinstated.
          (b) Upon and at all times after any Commitment of any Lender is
terminated pursuant to any provision of this Agreement, such Commitment shall be
zero and such Lender shall have no further obligation to make any Advances.
     Section 2.16. Increase of Commitments; Additional Lenders.
          (a) From time to time after the Effective Date, so long as no Default
or Event of Default has occurred and is continuing on the applicable Commitment
Increase Effective Date, the Borrower may, upon at least 30 days’ written notice
to the Administrative Agent, elect to increase the Commitments in minimum
increments of $10,000,000 up to a maximum aggregate amount (after giving effect
thereto) of $600,000,000. In no event shall the aggregate Commitments of all
Lenders exceed $600,000,000 at any time.
          (b) The Borrower may designate one or more banks or other financial
institutions (which may be, but need not be, one or more of the existing
Lenders) which at the time agree to, in the case of any such Person that is an
existing Lender, increase its Commitment and, in the case of any other such
Person (an “Additional Lender”), become a party to this Agreement; provided,
however, (i) any bank or financial institution that is not an existing Lender
must be acceptable to the Administrative Agent and the Issuing Banks, which
acceptance will not be unreasonably withheld or delayed and (ii) the Commitment
of each Additional Lender must be at least $5,000,000. No Lender shall have any
obligation whatsoever to agree to increase its Commitment.
          (c) An increase in the aggregate amount of the Commitments pursuant to
this Section 2.16 shall become effective (the “Commitment Increase Effective
Date”) upon the receipt by the Administrative Agent of a Joinder Agreement
signed by the Borrower, by each Additional Lender and by each other Lender whose
Commitment is to be increased, together with such evidence of appropriate
corporate authorization on the part of the Borrower with respect to the increase
in the Commitments and such opinions of counsel for the Borrower with

-34-



--------------------------------------------------------------------------------



 



respect to the increase in the Commitments as the Administrative Agent may
reasonably request. Promptly after any Commitment Increase Effective Date, the
Administrative Agent will provide the Lenders a copy of Schedule II to the
applicable Joinder Agreement listing the Commitments and Ratable Percentages of
each Lender after such Commitment Increase Effective Date.
          (d) Upon the acceptance of any such Joinder Agreement by the
Administrative Agent, the Commitments shall automatically be increased by the
amount of the Commitments added through such Joinder Agreement and the
Commitments of each Lender whose Commitment is being increased set forth on the
signature pages hereto shall automatically be deemed to be updated to reflect
the increased amount of such Lender’s Commitment after giving effect to such
Joinder Agreement.
          (e) Upon any increase in the aggregate amount of the Commitments
pursuant to this Section 2.16 that is not pro rata among all Lenders, (x) the
Borrower, the Administrative Agent and the Lenders shall as of the effective
date of such increase make adjustments to the outstanding principal amount of
Advances (but not any interest accrued thereon or any accrued fees prior to such
date), including, subject to the conditions specified in Section 3.02, the
borrowing of additional Advances hereunder and the repayment of Advances plus
all applicable accrued interest, fees and expenses as shall be necessary to
provide for Advances by the Lenders in proportion to their respective
Commitments after giving effect to such increase, together with any breakage
fees and funding losses that are required to be paid pursuant to Section 2.06
and Section 2.10, and each Lender shall be deemed to have made an assignment of
its outstanding Advances and Commitments, and assumed outstanding Advances and
Commitments of other Lenders as of the effective date of such increase as may be
necessary to effect the foregoing, and (y) effective upon such increase, the
amount of the unfunded participations held by each Lender in each Letter of
Credit then outstanding shall be adjusted such that, after giving effect to such
adjustments, the Lenders shall hold unfunded participations in each such Letter
of Credit in the proportion its respective Commitment bears to the aggregate
Commitments after giving effect to such increase.
     Section 2.17. Replacement of Lender. (a) In the event that (i) any Lender
demands payment pursuant to Section 2.06, 2.10 or 2.13, (ii) any Lender becomes
an Affected Lender as set forth in Section 2.11, or (iii) any Lender shall
become a Defaulting Lender, the Borrower shall have the right, (x) in the case
of the circumstances described in clauses (i) and (ii), within 30 days after the
date of the giving by such Lender of any notice or demand required or otherwise
permitted to be given pursuant to Section 2.06, 2.10, 2.11 or 2.13, and (y) in
the case of the circumstances described in clause (iii), at any time such Lender
is a Defaulting Lender, in each case as long as no Event of Default or Default
then exists, to replace such Lender in accordance with the procedure set forth
in Section 2.17(b); provided that no such replacement shall be effected without
(i) the prior written consent of the Issuing Banks (such consent not to be
unreasonably withheld) and (ii) in the case of the replacement of a Lender that
is an Issuing Bank, termination of all Letters of Credit issued by such Issuing
Bank (or other satisfaction of such Letters of Credit in a manner acceptable to
the Issuing Bank) and the agreement of the replacement Lender to become an
Issuing Bank.

-35-



--------------------------------------------------------------------------------



 



          (b) If the Borrower determines to replace a Lender pursuant to this
Section 2.17, then the Borrower will replace such Lender with an Eligible
Assignee in accordance with Section 8.06(a), (b) and (d), including execution by
such Eligible Assignee of an appropriate Transfer Agreement, provided that no
Lender or other Person shall have any obligation to increase its Commitment or
otherwise to replace, in whole or in part, any Lender. Upon satisfaction of the
requirements set forth in the first sentence of this Section 2.17(b), payment to
such Lender of all principal, interest and such Lender’s share of accrued
commitment fees and Letter of Credit commissions, in immediately available
funds, and the payment by the Borrower of all requested costs accruing to the
date of purchase which the Borrower is obligated to pay under Section 8.04 and
all other amounts owed by the Borrower to such Lender, (i) such Lender being
replaced shall execute such Transfer Agreement and shall no longer constitute a
“Lender” hereunder and all of its Commitments shall be deemed terminated, except
that its rights under Sections 2.06, 2.10, 2.13 and 8.04 shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, and (ii) such Eligible Assignee shall
constitute a “Lender” hereunder in accordance with such Transfer Agreement
(including assumption of the Commitment, if any, and other obligations of the
Lender being so replaced).
     Section 2.18. Certificates of Lenders. Any Lender demanding or giving
notice of amounts due to such Lender under Section 2.10 or 2.13 shall, as part
of each demand or notice for payment required under such Section, deliver to the
Borrower (with a copy to the Administrative Agent) a certificate setting forth
in reasonable detail the amount and basis of the increased costs or additional
amounts payable to such Lender hereunder, and such certificate shall be
conclusive and binding in the absence of manifest error.
     Section 2.19. Letters of Credit. (a) Each Issuing Bank agrees, on the terms
and conditions herein set forth, to issue Letters of Credit for the account of
the Borrower or any Subsidiary of the Borrower from time to time on any Business
Day during the period from the date hereof until one month before the Maturity
Date; provided that (i) at no time shall the Letter of Credit Liabilities exceed
$100,000,000, nor shall any Lender that is an Issuing Bank have any obligation,
without such Lender’s consent, to issue Letters of Credit that exceed, in the
aggregate, $50,000,000, (ii) no Letter of Credit shall have a Stated Expiry Date
later than the earlier of one year from the date of its issuance and five
(5) Business Days prior to the Maturity Date, and (iii) at no time shall a
Letter of Credit be issued if, after giving effect thereto, the sum of the
aggregate amount of Advances plus the outstanding Letter of Credit Liabilities
exceeds the Commitments. Each Letter of Credit shall be issued on notice given
by the Borrower to an Issuing Bank and the Administrative Agent (which shall
give to each Lender prompt notice thereof) not later than 12:00 P.M. (New York
City time) on the third Business Day prior to the date of the issuance of the
proposed Letter of Credit. Each such notice of a Letter of Credit (a “Notice of
Letter of Credit”) shall be by telecopier, in substantially the form of
Exhibit C, specifying therein the requested (i) date of issuance of such Letter
of Credit (which shall be a Business Day), (ii) amount of such Letter of Credit
(which must be in Dollars), (iii) expiration date of such Letter of Credit, and
(iv) purpose and terms of such Letter of Credit and other information
contemplated by Exhibit C. Additionally, if requested by an Issuing Bank, the
Borrower shall execute and deliver to such Issuing Bank, an application for
letter of credit on such Issuing Bank’s standard form or on another form agreed
upon by the Borrower and such Issuing Bank.

-36-



--------------------------------------------------------------------------------



 



          (b) With respect to each Letter of Credit issued by an Issuing Bank,
the Borrower agrees to pay (i) to such Issuing Bank, for its sole account, a
fronting fee in the amount agreed between such Issuing Bank and the Borrower
prior to delivery of the Notice of Letter of Credit on the maximum face amount
of such Letter of Credit and (ii) to the Administrative Agent a commission,
computed (on the basis of a year of 360 days for the actual number of days
elapsed) at a rate per annum equal to the Applicable Margin in effect from time
to time, on the maximum face amount of such Letter of Credit from the date of
issuance of such Letter of Credit until the Expiration Date for such Letter of
Credit payable quarterly in arrears on the 7th day of each January, April, July
and October and on such Expiration Date (which commission shall be shared
ratably by all Lenders (including the Issuing Bank) based on their respective
Ratable Percentages). Additionally, the Borrower agrees to pay to each Issuing
Bank solely for such Issuing Bank’s account, in connection with each Letter of
Credit issued by such Issuing Bank, customary issuance and administrative fees
and expenses for such Letter of Credit as agreed from time to time between such
Issuing Bank and the Borrower.
          (c) The Borrower will immediately and unconditionally pay to each
Issuing Bank upon demand the amount of each payment made by such Issuing Bank
under any Letter of Credit issued by it. If the Borrower shall fail to pay to
such Issuing Bank the amount of any such payment immediately upon demand in
accordance with the terms of this Agreement, such payment shall immediately
constitute, without necessity of further act or evidence, a loan (a “Demand
Loan”) made by such Issuing Bank to the Borrower on the date of such payment in
a principal amount equal to such payment and repayable upon demand, together
with interest on the principal amount of such Demand Loan remaining unpaid from
time to time, payable on demand and computed from the date such Demand Loan is
made as specified above to the date of repayment in full thereof, at a rate per
annum equal to the Alternative Base Rate in effect from time to time plus 2% per
annum.
          (d) The obligations of the Borrower under this Agreement and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and such other agreement or instrument under all circumstances,
including the following circumstances:
               (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any other agreement or instrument relating thereto
(collectively, the “L/C Related Documents”);
               (ii) any change in the time, manner or place of payment of, or in
any other term of, all or any of the obligations of the Borrower in respect of
any Letter of Credit or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
               (iii) the existence of any claim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any other matter;

-37-



--------------------------------------------------------------------------------



 



               (iv) any statement or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
               (v) payment by the Issuing Bank under any Letter of Credit
against presentation of a draft or document that does not comply with the terms
of such Letter of Credit; or
               (vi) any exchange, release or non-perfection of any collateral
for, or any release or amendment or waiver of or consent to departure from any
guarantee of, all or any of the obligations of the Borrower in respect of any
Letter of Credit.
     However, this Section 2.19(d) shall not limit any right of the Borrower to
make a claim against the Issuing Bank to the extent provided in Section 2.19(e).
          (e) The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to the use of
such Letter of Credit. Neither the Issuing Bank that issues any Letter of Credit
nor any branch, affiliate or correspondent bank of such Issuing Bank nor any of
their respective employees, agents, officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit issued by
it or any acts or omissions of any beneficiary or transferee of any Letter of
Credit issued by it in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be invalid, insufficient, fraudulent or forged; (c) payment by
such Issuing Bank against presentation of documents that do not strictly comply
with the terms of the relevant Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or (d) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit issued by it; provided that, notwithstanding
clauses (a) through (d) of this sentence, the Borrower shall have a claim
against any Issuing Bank that issues a Letter of Credit, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential or other, damages suffered by the Borrower that the Borrower
proves were caused by (i) such Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under such Letter of
Credit issued by it comply with the terms of such Letter of Credit or (ii) such
Issuing Bank’s willful failure to make lawful payment under such Letter of
Credit issued by it after the presentation to it of a draft and documents
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
          (f) Upon the date of the issuance of a Letter of Credit, the Issuing
Bank that issues such Letter of Credit shall be deemed to have sold to each
other Lender, and each other Lender shall have been deemed to have purchased
from such Issuing Bank, a ratable participation in the related Letter of Credit
Liabilities and all related Demand Loans equal to such Lender’s Ratable
Percentage at such date. Each Issuing Bank that issues a Letter of Credit shall
promptly notify each such participant Lender of each Letter of Credit issued or
increased by it, the amount of such Lender’s participation in such Letter of
Credit and each payment

-38-



--------------------------------------------------------------------------------



 



thereunder. Upon the making of any payment under a Letter of Credit issued by an
Issuing Bank, each Lender (other than such Issuing Bank) shall pay for the
purchase of its participation therein by immediate payment to such Issuing Bank
of same day funds in the amount of its participation in such payment.
ARTICLE III
CONDITIONS
     Section 3.01. Initial Conditions Precedent. The obligation of any Issuing
Bank to issue the initial Letter of Credit and the obligation of each Lender to
make its initial Advance pursuant to the terms and conditions of this Agreement
is subject to the condition precedent that the Administrative Agent shall have
received on or before the day of the initial Advance (or, if earlier, the day of
issuance of the initial Letter of Credit) the following, each dated on or before
such day, in form and substance reasonably satisfactory to the Administrative
Agent (the first day when all such conditions have been satisfied or waived is
hereinafter referred to as the “Effective Date”):
          (a) Duly executed signature pages to this Agreement (including by
facsimile or other electronic means) in a sufficient number of signed
counterparts as requested by the Administrative Agent and any Notes requested
pursuant to Section 2.02(e) prior to the Effective Date.
          (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (i) the resolutions of the board of directors of the
Borrower authorizing the execution of each Credit Document, (ii) the charter and
bylaws of the Borrower and (iii) all other documents evidencing any necessary
company action and governmental, shareholder and third-party consents, approvals
and filings, if any, with respect to each such Credit Document and the
transactions thereunder.
          (c) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers (or agents)
authorized to sign each Credit Document to be executed by it.
          (d) An opinion of Baker Botts L.L.P., counsel for the Borrower, and if
applicable, Guarantors, substantially in the form of Exhibit D.
          (e) An opinion of the general counsel of the Borrower, and if
applicable, Guarantors, substantially in the form of Exhibit E.
          (f) Certificates of existence, good standing and qualification from
appropriate state officials with respect to the Borrower.
          (g) A certificate of an officer of the Borrower (i) certifying that
the representations and warranties contained in each Credit Document are
correct, (ii) certifying as to the satisfaction of all conditions set forth in
this Section 3.01, (iii) describing in reasonable detail the insurance
maintained by the Borrower and the Subsidiaries on the date hereof as required
by Section 5.01(c) and (iv) certifying that such insurance complies with Section
5.01(c) and is in full force and effect.

-39-



--------------------------------------------------------------------------------



 



          (h) Evidence of payment by the Borrower of all fees and disbursements
required to be paid by the Borrower on the date hereof.
          (i) Evidence of the termination of the Existing Credit Facility and
the commitments thereunder, payment in full of all amounts owed thereunder and
termination of all Liens arising thereunder or in connection therewith (which
termination and repayment may be contemporaneous with the satisfaction of the
conditions under this Section 3.01 and the application of the proceeds of any
Advances and the issuance of any Letters of Credit that occur on the Effective
Date).
          (j) All documentation and other information that the Borrower is
required by bank regulatory authorities to deliver to the Issuing Banks, the
Lenders and the Administrative Agent under applicable “know your customer” and
anti-money laundering rules and regulations, including Title III of the Patriot
Act, that has been identified by the Issuing Banks, the Lenders and the
Administrative Agent and notified to the Borrower.
     Section 3.02. Additional Conditions Precedent to Each Advance. The
obligation of each Lender to make any Advance shall be subject to the additional
conditions precedent that, on the date of such Advance, the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
the acceptance by the Borrower of the proceeds of such Advance shall constitute
a representation and warranty by the Borrower that on the date of such Advance
such statements are true):
               (i) The representations and warranties contained in Section 4.01
are correct in all material respects on and as of the date of such Advance
(other than those representations and warranties that are subject to a
materiality qualifier, which shall be correct in all respects, and other than
those representations and warranties that expressly relate solely to a specific
earlier date and that remain correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be correct in all respects) as of such earlier date), before and
after giving effect to such Advance and the Borrowing of which such Advance is a
part and to the application of the proceeds therefrom, as though made on and as
of such date,
               (ii) The representations and warranties contained in each other
Credit Document are correct in all material respects on and as of the date of
such Advance (other than those representations and warranties that are subject
to a materiality qualifier, which shall be correct in all respects, and other
than those representations and warranties that expressly relate solely to a
specific earlier date and that remain correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier, which shall be correct in all respects) as of such earlier date),
before and after giving effect to such Advance and the Borrowing of which such
Advance is a part and to the application of the proceeds therefrom, as though
made on and as of such date, and
               (iii) No event has occurred and is continuing, or would result
from such Advance or the Borrowing of which such Advance is a part or from the
application of the proceeds therefrom, which constitutes a Default or an Event
of Default.

-40-



--------------------------------------------------------------------------------



 



     Section 3.03. Conditions Precedent to Each Letter of Credit. The obligation
of an Issuing Bank to issue each Letter of Credit shall be subject to the
additional conditions precedent that, on the date of issuance of such Letter of
Credit, the following statements shall be true (and each of the giving of the
applicable Notice of Letter of Credit and the acceptance by the Borrower of the
issuance of such Letter of Credit shall constitute a representation and warranty
by the Borrower that on the date of issuance of such Letter of Credit such
statements are true):
               (i) The representations and warranties contained in Section 4.01
are correct in all material respects on and as of the date of issuance of such
Letter of Credit (other than those representations and warranties that are
subject to a materiality qualifier, which shall be correct in all respects, and
other than those representations and warranties that expressly relate solely to
a specific earlier date and that remain correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier, which shall be correct in all respects) as of such earlier date),
before and after giving effect to such issuance, as though made on and as of
such date,
               (ii) The representations and warranties contained in each other
Credit Document are correct in all material respects on and as of the date of
such issuance (other than those representations and warranties that are subject
to a materiality qualifier, which shall be correct in all respects, and other
than those representations and warranties that expressly relate solely to a
specific earlier date and that remain correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier, which shall be correct in all respects) as of such earlier date),
before and after giving effect to such issuance, as though made on and as of
such date, and
               (iii) No event has occurred and is continuing, or would result
from the issuance of such Letter of Credit, which constitutes a Default or an
Event of Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01. Representations and Warranties. The Borrower represents and
warrants as follows:
          (a) Corporate Organization. The Borrower is a corporation duly
organized and validly existing under the laws of the State of Delaware. Each
Significant Subsidiary is duly organized or validly formed, validly existing and
(if applicable) in good standing in each case under the laws of its jurisdiction
of incorporation or formation, except where the failure to be so organized,
formed, existing or in good standing could not reasonably be expected, in the
aggregate, to result in a Material Adverse Effect. The Borrower and each
Significant Subsidiary has all requisite powers required in each case to carry
on its business as now conducted, except where the failure to have such powers
could not reasonably be expected, in the aggregate, to result in a Material
Adverse Effect.
          (b) Power and Authority; Validity. The execution, delivery and
performance by (x) the Borrower of this Agreement, the Notes and each other
Credit Document to which it is or will be a party are within the Borrower’s
corporate powers and have been duly authorized by

-41-



--------------------------------------------------------------------------------



 



all necessary corporate action and (y) each other Credit Party of each other
Credit Document to which it is or will be a party are within such Credit Party’s
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational action. Each Credit Document has
been duly executed and delivered by the Borrower or other Credit Party, as
applicable. This Agreement and each other Credit Document to which the Borrower
or any other Credit Party is a party are legal, valid and binding obligations of
the Borrower or such other Credit Party, as applicable, enforceable against it
in accordance with their respective terms, except as the enforceability thereof
may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.
          (c) Consents. All consents and approvals of, and filings and
registrations with, and all other actions of, all governmental agencies,
authorities or instrumentalities, or any other Person, required to have been
obtained or made by the Credit Parties in order to execute, deliver and perform
the Credit Documents to which it is a party and, with respect to the Borrower,
in order to obtain the Advances and Letters of Credit hereunder, have been or
will have been obtained or made and are or will be in full force and effect.
          (d) No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
by it with the terms and provisions thereof, nor the consummation by it of the
transactions contemplated herein or therein, will (i) contravene in any material
respect any applicable provision of any law, statute, rule or regulation, or any
applicable order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any term,
covenant, condition or other provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien other than any Permitted Lien upon any of the property or assets of
such Credit Party or any of its Subsidiaries under, the terms of any material
contractual obligation to which such Credit Party or any of its Subsidiaries is
a party or by which they or any of their properties or assets are bound or to
which they may be subject, or (iii) violate or conflict with any provision of
the memorandum of association and articles of association, charter, articles or
certificate of incorporation, partnership or limited liability company
agreement, by-laws, or other applicable governance documents of such Credit
Party or any of its Subsidiaries.
          (e) Financial Statements. The Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2007, and the related
Consolidated statements of income, cash flows and changes in stockholders’
equity of the Borrower and its Subsidiaries for the Fiscal Year then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects the Consolidated financial position of the Borrower and its
Subsidiaries as at such date and the Consolidated results of operations of the
Borrower and its Subsidiaries for the year ended on such date, all in accordance
with GAAP. The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2008 and the related unaudited Consolidated
statements of income and cash flows for the nine month period ended
September 30, 2008, certified by a financial or accounting officer of the
Borrower, copies of which have been included in the Borrower’s Form 10-Q for the
fiscal quarter ending September 30, 2008 (which has been filed with the SEC
prior to the Effective Date), fairly present in all material respects, in
conformity with GAAP except as otherwise expressly noted therein, the

-42-



--------------------------------------------------------------------------------



 



Consolidated financial position of the Borrower and its Subsidiaries as of such
date and the Consolidated results of operations of the Borrower and its
Subsidiaries for such period, subject to changes resulting from audit and normal
year-end adjustments.
          (f) No Material Adverse Change. (A) As of the Effective Date, since
September 30, 2008, and (B) as of each Commitment Increase Effective Date, since
the quarter or year end date of the financial statements most recently provided
under Section 5.01(a)(i) or (ii), there has been no material adverse change in
the business, assets, operations, property or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, or the Borrower’s
ability to perform any of its payment obligations under this Agreement or any
other Credit Document.
          (g) Taxes. The Borrower and the Subsidiaries have filed or caused to
be filed all required United States federal income tax returns, and all other
material tax returns that are required to be filed by them, whether in the
United States or in any foreign jurisdiction, and have paid or provided for the
payment, before the same become delinquent, of all taxes, rates, assessments,
fees, charges and levies due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary, other than those taxes,
rates, assessments, fees, charges or levies being contested in good faith by
appropriate proceedings, or which the failure to pay or delay in filing could
not reasonably be expected to have a Material Adverse Effect.
          (h) Investment Company Act; Margin Regulations; Use of Proceeds.
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” as those terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.
Neither the Borrower nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U). The proceeds of the Advances and the Letters of Credit shall only
be used to refinance the amounts owing under the Existing Credit Facility, for
investments, acquisitions and capital expenditures, to repay and back-up
commercial paper and for other general corporate purposes of the Company and its
Subsidiaries.
          (i) No Default. No Default or Event of Default exists.
          (j) Litigation. As of the Effective Date and any Commitment Increase
Effective Date, other than the FCPA Investigation with respect to clause
(i) below, there is no action, suit or proceeding pending against the Borrower
or any Subsidiary, or to the knowledge of the Borrower or any Subsidiary,
threatened against the Borrower or any Subsidiary, before any court or
arbitrator or any governmental body, agency or official, (i) as to which there
is a reasonable likelihood of an adverse decision that could reasonably be
expected, in the aggregate for all such actions, suits and proceedings, to
result in a Material Adverse Effect, or (ii) as to which there is a reasonable
likelihood of an adverse decision and which in any manner draws into question
the legality, validity, binding effect or enforceability of the Credit Agreement
or any other Credit Document.
          (k) ERISA. No Termination Event has occurred or is reasonably expected
to occur with respect to any Plan for which an Insufficiency in excess of
$50,000,000 exists. Neither the Borrower nor any ERISA Affiliate has received
any notification (or has knowledge

-43-



--------------------------------------------------------------------------------



 



of any reason to expect) that any Multiemployer Plan is in reorganization or has
been terminated, within the meaning of Title IV of ERISA, for which a Withdrawal
Liability in excess of $50,000,000 exists.
          (l) Environmental. The Borrower and each of the Subsidiaries are in
compliance with all applicable Environmental Laws, except to the extent that
failure to comply with such Environmental Laws could not reasonably be expected
to result in a Material Adverse Effect.
          (m) Ownership of Property. The Borrower and the Subsidiaries have good
and valid title to or a valid leasehold interest in all their respective
property necessary for the conduct of their respective businesses, in each case
free and clear of all Liens (except Liens permitted hereby), except where the
failure to have such title or leasehold interest could not reasonably be
expected, in the aggregate, to result in a Material Adverse Effect. Neither the
Borrower nor any Subsidiary has failed to obtain any license, permit, franchise,
consent, approval or other governmental authorization necessary to the ownership
of any of its properties or the conduct of its business, except such failures
which could not reasonably be expected, in the aggregate (in the event that such
failure were asserted by any Person through appropriate action), to result in a
Material Adverse Effect.
          (n) Intellectual Property. The Company and its Subsidiaries own or
hold valid licenses to use all the patents, trademarks, permits, service marks,
and trade names that are necessary to the operation of the business of the
Company and its Subsidiaries as presently conducted, except where the failure to
own, or hold valid licenses to use, such patents, trademarks, permits, service
marks, and trade names could not reasonably be expected to have a Material
Adverse Effect.
          (o) True and Complete Disclosure. None of the written reports,
financial statements, certificates, schedules or other written information
(collectively, the “Information”) furnished by the Borrower or any of its
Subsidiaries to the Arrangers, the Agents, the Issuing Banks or any Lender in
connection with or pursuant to any Credit Document or the preparation or
negotiation of any Credit Document contained, as of the date such Information
was furnished (or, if such Information expressly related to a specific date, as
of such specific date), any material misstatement of fact or omitted to state,
as of the date such Information was furnished (or, if such Information expressly
related to a specific date, as of such specific date), a material fact or any
fact necessary to make the statements contained therein not materially
misleading when taken as a whole in light of the circumstances under which such
statements were made, except for such Information, if any, as has been updated,
corrected, supplemented, superseded or modified pursuant to a written correction
or supplement furnished to the Lenders prior to the Effective Date; provided
that with respect to any financial projections, the Borrower represents and
warrants only that such projections have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made and at
the time the projections are made available to any such Lender Party.
          (p) Insurance. The Company and its Subsidiaries currently maintain,
with responsible and reputable insurance companies or associations (including
captive insurance companies, or through self insurance), insurance in such
amounts, with such deductibles and

-44-



--------------------------------------------------------------------------------



 



covering such risks as is customarily carried by companies engaged in similar
businesses and owning similar properties as the Borrower and its Significant
Subsidiaries.
          (q) Compliance with Law. The Borrower and its Subsidiaries are in
compliance with all Governmental Requirements applicable to them or to their
properties, except for (a) Governmental Requirements that are being contested in
good faith by appropriate proceedings diligently conducted, (b) conduct being
investigated in the FCPA Investigation or (c) instances in which the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
          (r) Existing Debt. Schedule 4.01(r) contains a complete and accurate
list of all Debt (other than the Debt permitted by clauses (i), (iii) through
(ix) and (xii) of Section 5.02(d)) outstanding as of the Effective Date and any
Commitment Increase Effective Date, with respect to the Company and its
Subsidiaries, in each case in a principal amount of $25,000,000 or more, in each
case showing the aggregate principal amount thereof, the name of the respective
borrower and any other entity which directly or indirectly guaranteed such Debt,
and the scheduled payments of such Debt. For purposes of maintaining the
accuracy of this representation and warranty after the Effective Date, the
Borrower is permitted to update Schedule 4.01(r) on any Commitment Increase
Effective Date.
          (s) Existing Liens. Schedule 4.01(s) contains a complete and accurate
list of all Liens (other than the Liens permitted by clauses (ii) through
(xxi) of Section 5.02(c)) outstanding as of the Effective Date and any
Commitment Increase Effective Date, with respect to the Company and its
Subsidiaries where the Debt or other obligations secured by such Lien is in a
principal amount of $25,000,000 or more, in each case showing the name of the
Person whose assets are subject to such Lien, the aggregate principal amount of
the Debt secured thereby, and a description of the agreements or other
instruments creating, granting, or otherwise giving rise to such Lien. For
purposes of maintaining the accuracy of this representation and warranty after
the Effective Date, the Borrower is permitted to update Schedule 4.01(s) on any
Commitment Increase Effective Date.
ARTICLE V
COVENANTS
     Section 5.01. Affirmative Covenants. The Borrower covenants and agrees
that, so long as any Advance shall remain unpaid, any Letter of Credit or
Obligation shall remain outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:
          (a) Reporting Requirements. Furnish to the Administrative Agent:
               (i) as soon as available and in any event within 45 days after
the end of each of the first three quarters of each Fiscal Year of the Borrower,
the Consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such quarter, and the Consolidated statements of income, cash flows and
changes in stockholders’ equity of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth, in comparative form, the corresponding figures
for the

-45-



--------------------------------------------------------------------------------



 



corresponding period of the preceding Fiscal Year, all in reasonable detail and
duly certified by a financial officer of the Borrower as having been prepared in
accordance with GAAP, except for the absence of footnotes, and as fairly
presenting in all material respects the Consolidated financial position and
results of operations of the Borrower and its Subsidiaries as of the end of such
quarter and for such periods, subject, however, to year-end audit adjustments,
together with a certificate of such officer showing in detail the calculations
of the financial covenants set forth in Sections 5.02(a) and 5.02(b) for the
four quarter period ending at the end of such quarter and as at the end of such
quarter, respectively (provided that the requirements of this Section 5.01(a)(i)
with respect to the delivery of financial statements shall be deemed satisfied
by publicly filing the Borrower’s Form 10-Q for such fiscal quarter with the
SEC, and such financial statements shall be deemed to have been delivered to the
Administrative Agent under this Section 5.01(a)(i) on the date such Form 10-Q
has been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto);
               (ii) as soon as available and in any event not later than 90 days
after the end of each Fiscal Year of the Borrower, copies of the Consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, and Consolidated statements of income, cash flows and changes in
stockholders’ equity of the Borrower and its Subsidiaries for such Fiscal Year,
all certified by KPMG LLP or other independent certified public accountants of
recognized national standing, together with a certificate of a financial officer
of the Borrower showing in detail the calculations of the financial covenants
set forth in Sections 5.02(a) and 5.02(b) for the four quarter period ending at
the end of such year and as at the end of such year, respectively (provided that
the requirements of this Section 5.01(a)(ii) with respect to the delivery of
financial statements shall be deemed satisfied by publicly filing the Borrower’s
Form 10-K for such Fiscal Year with the SEC, and such financial statements shall
be deemed to have been delivered to the Administrative Agent under this
Section 5.01(a)(ii) on the date such Form 10-K has been posted on the SEC
website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or
such successor webpage of the SEC thereto);
               (iii) promptly after the sending or filing thereof, copies of all
material reports which the Borrower or any Subsidiary sends to the holders of
its Equity Interests or public debt as such, and copies of all reports and
registration statements which the Borrower or any Subsidiary files with the SEC
or with any national securities exchange (provided that the requirements of this
Section 5.01(a)(iii) shall be deemed satisfied by publicly filing such documents
with the SEC, and such documents shall be deemed to have been delivered to the
Administrative Agent under this Section 5.01(a)(iii) on the date such documents
have been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto);
               (iv) promptly upon the receipt thereof by the Borrower or any
Subsidiary, a copy of any written notice, complaint, request for information
under any Environmental Law, summons or citation received from the EPA, or any
other domestic or foreign governmental agency or instrumentality, federal, state
or local, in any way concerning any action or omission on the part of the
Borrower or any of its present or former Subsidiaries in

-46-



--------------------------------------------------------------------------------



 



connection with Hazardous Materials or the Environment if the amount involved
could reasonably be expected to result in a liability of the Borrower or any
Subsidiary in excess of $50,000,000 in the aggregate;
               (v) promptly after any Responsible Officer obtains knowledge
thereof, (a) written notice in reasonable detail of any of the following that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect: (i) any violation of, noncompliance with, or remedial
obligations under, any Environmental Law, (ii) any release or threatened release
of Hazardous Materials affecting any property owned, leased or operated by the
Borrower or any Subsidiary, (iii) the institution of any litigation or other
proceeding or any adverse development in any such litigation or other proceeding
or (iv) the institution of any investigation regarding taxes of the Borrower or
any Subsidiary or the assertion of any tax claim against the Borrower or any
Subsidiary, and (b) written notice in reasonable detail of any condition or
event that could reasonably be expected to result in a Material Adverse Effect;
               (vi) as soon as possible and in any event within five days after
any Responsible Officer having obtained knowledge thereof, notice of the
occurrence of any Event of Default or any Default, and a statement of a
Responsible Officer of the Borrower setting forth the details of such Event of
Default or Default and the action which the Borrower has taken and proposes to
take with respect thereto;
               (vii) as soon as possible and in any event (a) within thirty
Business Days after a Responsible Officer knows that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan for which an Insufficiency in excess of $50,000,000 exists, has
occurred and (b) within ten Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $50,000,000 exists,
has occurred, a statement of the chief financial officer or chief accounting
officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or such ERISA Affiliate proposes to take with respect
thereto;
               (viii) promptly and in any event within five Business Days after
receipt thereof by the Borrower or any ERISA Affiliate, copies of each notice
received by the Borrower or any ERISA Affiliate from the PBGC stating its
intention to terminate any Plan for which an Insufficiency in excess of
$50,000,000 exists or to have a trustee appointed to administer any Plan for
which an Insufficiency in excess of $50,000,000 exists;
               (ix) promptly and in any event within ten Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate indicating liability in excess of $50,000,000 incurred or expected to
be incurred by the Borrower or any ERISA Affiliate in connection with (a) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (b) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, or (c) the termination
of a Multiemployer Plan within the meaning of Title IV of ERISA;

-47-



--------------------------------------------------------------------------------



 



               (x) promptly upon receipt thereof and following such time as the
appropriate officers of the Borrower shall have had reasonable time to respond
thereto, a copy of each formal report or “management letter” submitted to the
Borrower or any Subsidiary by its independent accountants in connection with any
annual, interim or special audit made by it of the books of the Borrower or any
Subsidiary;
               (xi) on or before 60 days after the commencement of each Fiscal
Year of the Borrower, (a) a consolidated budget of the Borrower and the
Subsidiaries which includes Consolidated income statements, balance sheets and
cash flow statements of the Borrower and the Subsidiaries for each of the four
fiscal quarters of such Fiscal Year and (b) a breakdown of projected revenues,
operating expenses, utilizations and capital expenditures for each rig (other
than land drilling rigs) owned or leased by the Borrower or any Subsidiary; and
               (xii) such other information respecting the business, condition
or operations, financial or otherwise, of the Borrower, any Subsidiary or any
SPV as any Lender through the Administrative Agent may from time to time
reasonably request.
          (b) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
(including ERISA and Environmental Laws), except to the extent that
noncompliance therewith could not reasonably be expected to result in a Material
Adverse Effect.
          (c) Maintenance of Insurance. Maintain, and cause each of the
Subsidiaries to maintain, with responsible and reputable insurance companies or
associations, including captive insurance companies, or through self insurance,
insurance in such amounts, with such deductibles and covering such risks as is
customarily carried by companies engaged in similar businesses and owning
similar properties as the Borrower and its Significant Subsidiaries, all as
determined by the Borrower in its reasonable judgment.
          (d) Preservation of Existence, Etc. Except as permitted by
Section 5.02(e), preserve and maintain, and cause each of its Significant
Subsidiaries to preserve and maintain, its legal existence, rights (charter, if
applicable, and statutory), franchises, permits, licenses and approvals and
qualify and remain qualified, and cause each Significant Subsidiary to qualify
and remain qualified, as a foreign corporation or other entity in each
jurisdiction in which qualification is legally required; provided, that this
Section 5.01(d) shall not require the Borrower or any Significant Subsidiary to
preserve or maintain any legal existence (other than that of the Borrower),
right, franchise, permit, license, approval or qualification if the Borrower or
such Significant Subsidiary shall determine that (i) the preservation and
maintenance thereof is no longer desirable in the conduct of the business of the
Borrower or such Significant Subsidiary, and that the loss thereof is not
disadvantageous in any material respect to the Lenders, or (ii) the failure to
maintain and preserve the same could not reasonably be expected, in the
aggregate, to result in a Material Adverse Effect. Upon receipt of a written
request therefor from the Borrower, the Administrative Agent will execute and
deliver, at the Borrower’s expense, all documents as may reasonably be requested
to effect a release of a Guarantor that ceases to exist in accordance with this
Section 5.01(d) or Section 5.02(e).

-48-



--------------------------------------------------------------------------------



 



          (e) Visitation Rights. At any reasonable time and from time to time,
permit (i) the Administrative Agent or any of the Lenders or any agents or
representatives thereof to visit and inspect the properties of the Borrower or
any Subsidiary, and (ii) the Administrative Agent to examine and make copies of
the records and books of account of the Borrower or any Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower or any Subsidiary
with, and be advised as to the same by, any Responsible Officer of the Borrower.
          (f) Maintenance of Properties. Maintain, and cause each Significant
Subsidiary to maintain, in good repair, working order and condition (but subject
to reasonable wear and tear in the ordinary course of business), all property
necessary to the proper conduct of the business of the Borrower and its
Significant Subsidiaries, and from time to time make or cause to be made all
appropriate repairs, renewals and replacements thereof in all material respects,
except to the extent that the failure to so maintain such property or the
failure to make or cause to be made such repairs, renewals or replacements could
not reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.01(f) shall not apply to property that is lost or damaged in
connection with a casualty event or is subjected to a condemnation or other
taking.
          (g) Operation of Business. Operate, and cause each Subsidiary to
operate, its business and properties prudently in all material respects in
accordance with industry standards (including in respect of safety and
Environmental matters) and in accordance with all insurance requirements, except
where the failure to so operate could not reasonably be expected to result in a
Material Adverse Effect
          (h) Business. Remain, and cause each Subsidiary to remain, primarily
engaged in (a) the contract drilling business, (b) the provision of services to
the energy industry, (c) other existing businesses described in current SEC
filings and/or (d) businesses related, ancillary or complementary to the
business of the Borrower and its Subsidiaries on the date hereof.
          (i) Books and Records. Maintain, and cause each Subsidiary and SPV to
maintain, a system of accounting in such manner as will enable preparation of
financial statements in accordance with GAAP.
          (j) Taxes. Duly pay and discharge and cause each of its Subsidiaries
to duly pay and discharge all Taxes upon or against it or its properties within
ninety (90) days after becoming due or, if later, prior to the date on which
penalties are imposed for such unpaid Taxes, unless and to the extent that
(i) the same is being contested in good faith and by appropriate proceedings and
reserves have been established in conformity with GAAP, or (ii) the failure to
effect such payment or discharge or any delay in filing could not reasonably be
expected to have a Material Adverse Effect.
          (k) Subsidiary Guarantees. Concurrently with the execution by a
Guarantor of a Guaranty, cause such Guarantor to deliver to the Administrative
Agent legal opinions from counsel reasonably acceptable to the Administrative
Agent covering the types of matters covered in Exhibits D and E, certificates of
the type referred to in Sections 3.01(b), 3.01(c) and 3.01(f) in respect of such
Guarantor and other documents reasonably requested by the

-49-



--------------------------------------------------------------------------------



 



Administrative Agent, all of which shall be in the form and substance reasonably
satisfactory to the Administrative Agent.
          (l) Further Assurances. At any time and from time to time, at the
Borrower’s expense, promptly execute and deliver, and cause each Subsidiary to
execute and deliver, to the Administrative Agent such further instruments and
documents, and take such further action, as the Majority Lenders may from time
to time reasonably request, in order to further carry out the intent and purpose
of the Credit Documents and to establish and protect the rights, interests and
remedies created, or intended to be created, in favor of the Administrative
Agent or any of the Lenders.
     Section 5.02. Negative Covenants. The Borrower covenants and agrees that,
so long as any Advance shall remain unpaid, any Letter of Credit or Obligation
shall remain outstanding or any Lender shall have any Commitment hereunder:
          (a) Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the end of any fiscal quarter to be less than 2.95 to 1.00
for any period of four consecutive fiscal quarters of the Borrower ending after
the date hereof.
          (b) Consolidated Debt to Total Tangible Capitalization Ratio. The
Borrower will not permit the Consolidated Debt to Total Tangible Capitalization
Ratio as of the end of any fiscal quarter of the Borrower to exceed 50.0%.
          (c) Liens. The Borrower will not create, assume, incur or suffer to
exist or permit any Subsidiary to create, assume, incur or suffer to exist, any
Lien on or in respect of any property of the Borrower or any Subsidiary, except
that the Borrower and any Subsidiary may create, incur, assume or suffer to
exist the following (collectively, the “Permitted Liens”):
               (i) Liens existing on the Effective Date (each such Lien, to the
extent it secures Debt or other obligations in an aggregate amount of
$25,000,000 or more, being described on Schedule 4.01(s) attached hereto);
               (ii) Liens on the Equity Interests or assets of SPV’s;
               (iii) Liens securing interest rate or foreign exchange hedging
obligations (regardless of whether such hedging obligations are subject to hedge
accounting), incurred in the ordinary course of business and not for speculative
purposes, in an aggregate principal amount not to exceed $50,000,000 at any
time;
               (iv) Liens to secure Debt incurred for the purpose of financing
all or a part of the purchase price or construction cost of property (including
the cost of upgrading, refurbishing, renovating or repairing drilling rigs,
drillships and other vessels and platforms) if in the case of all such Liens,
(A) such Liens secure Debt otherwise permitted, (B) the principal amount of the
Debt secured by such Liens does not exceed the cost of the property so acquired,
constructed, upgraded, refurbished, renovated or repaired plus transaction costs
related thereto, (C) such Liens do not encumber any other property (other than
the proceeds (including, without limitation, proceeds from associated contracts
and insurances) of, improvements, accessories and upgrades to, and related
contracts, intangibles and other assets incidental to or arising from, the

-50-



--------------------------------------------------------------------------------



 



property so acquired, constructed, upgraded, refurbished, renovated or repaired
and the capital stock of Subsidiaries that own, whether directly or indirectly,
only the property so acquired, constructed, upgraded, refurbished, renovated or
repaired and related property), (D) such Liens attach no later than 12 months
after the latest of (x) commencement of commercial operation of the property so
acquired, constructed, upgraded, refurbished, renovated or repaired, (y)
completion of the construction, upgrade, refurbishment, renovation or repair of
such property and (z) the acquisition of such property and (E) the aggregate
principal amount of the Debt secured by the Liens granted pursuant to this
clause (iv) may not exceed, at any time, $175,000,000;
               (v) Liens created by capital leases, provided that such Liens
attach only to the property leased pursuant thereto and proceeds (including,
without limitation, proceeds from associated contracts and insurances) of, and
improvements, accessories and upgrades to, the property leased pursuant thereto;
               (vi) Liens arising in the ordinary course of business by
operation of law, deposits, pledges or other Liens in connection with workers’
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, public or statutory obligations or other
similar charges, good faith deposits, pledges or other liens in connection with
(or to obtain letters of credit in connection with) bids, performance,
return-of-money or payment bonds, contracts or leases to which the Borrower or
its Subsidiaries are party or other deposits required to be made in the ordinary
course of business; provided that in each case the obligation secured is not for
Debt for borrowed money and is not overdue or, if overdue, is being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor;
               (vii) mechanics’, workmen’s, materialmen’s, landlords’,
carriers’, maritime or other similar Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) related to
obligations not overdue for more than thirty (30) days if such Liens arise with
respect to domestic assets and for more than ninety (90) days if such Liens
arise with respect to foreign assets, or, if so overdue, that are being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor, or if such Liens otherwise could not
reasonably be expected to have Material Adverse Effect;
               (viii) Liens for taxes not more than ninety (90) days past due or
which can thereafter be paid without penalty or which are being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor, or if such Liens otherwise could not reasonably be
expected to have Material Adverse Effect;
               (ix) Liens imposed by ERISA (or comparable foreign laws) which
are being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP have been provided therefor, or if such liens otherwise
could not reasonably be expected to have Material Adverse Effect;
               (x) Liens arising out of judgments or awards against the Borrower
or any of its Subsidiaries, or in connection with surety or appeal bonds or the
like in connection with bonding such judgments or awards, the time for appeal
from which or petition for rehearing

-51-



--------------------------------------------------------------------------------



 



of which shall not have expired or for which the Borrower or such Subsidiary
shall be prosecuting on appeal or proceeding for review, and for which it shall
have obtained (within thirty (30) days with respect to a judgment or award
rendered in the United States or within sixty (60) days with respect to a
judgment or award rendered in a foreign jurisdiction after entry of such
judgment or award or expiration of any previous such stay, as applicable) a stay
of execution or the like pending such appeal or proceeding for review; provided,
that the aggregate amount of uninsured or underinsured liabilities (net of
customary deductibles, and including interest, costs, fees and penalties, if
any) of the Borrower and its Subsidiaries secured by such Liens shall not exceed
$50,000,000 at any time outstanding;
               (xi) rights reserved to or vested in any municipality or
governmental, statutory or public authority by the terms of any right, power,
franchise, grant, license or permit, or by any provision of law, to terminate
such right, power, franchise, grant, license or permit or to purchase, condemn,
expropriate or recapture or to designate a purchaser of any of the property of a
Person;
               (xii) rights reserved to or vested in any municipality or
governmental, statutory or public authority to control, regulate or use any
property of a Person;
               (xiii) rights of a common owner of any interest in property held
by a Person and such common owner as tenants in common or through other common
ownership;
               (xiv) encumbrances (other than to secure the payment of Debt),
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any property or rights-of-way of a Person for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines,
removal of gas, oil, coal, metals, steam, minerals, timber or other natural
resources, and other like purposes, or for the joint or common use of real
property, rights-of-way, facilities or equipment, or defects, irregularity and
deficiencies in title of any property or rights-of-way;
               (xv) Liens created by or resulting from zoning, planning and
environmental laws and ordinances and municipal regulations;
               (xvi) Liens on property securing Non-Recourse Debt incurred for
the purpose of financing all or a part of the purchase price or construction
cost of property (including the cost of upgrading, refurbishing, renovating or
repairing drilling rigs, drillships and other vessels and platforms) if, in the
case of all such Liens, (i) such Liens secure Debt otherwise permitted, and
(ii) such Liens do not encumber any other property (other than the proceeds
(including, without limitation, proceeds from associated contracts and
insurances) of, improvements, accessories and upgrades to, and related
contracts, intangibles and other assets incidental to or arising from, the
property so acquired, constructed, upgraded, refurbished, renovated or repaired
and the capital stock of Subsidiaries that own, whether directly or indirectly,
only the property so acquired, constructed, upgraded, refurbished, renovated or
repaired and related property);

-52-



--------------------------------------------------------------------------------



 



               (xvii) Liens securing Debt or other obligations of (a) any SPV or
Subsidiary of the Borrower in favor of the Borrower or (b) any Wholly-Owned
Subsidiary that is not a Guarantor to any other Wholly-Owned Subsidiary of the
Borrower;
               (xviii) Liens on property existing at the time such property is
acquired by the Borrower or any of its Subsidiaries and not created in
contemplation of such acquisition (or on repairs, renewals, replacements,
additions, accessions and betterments thereto), and Liens on the assets of any
Person at the time such Person becomes a Subsidiary of the Borrower and not
created in contemplation of such Person becoming a Subsidiary of the Borrower
(or on repairs, renewals, replacements, additions, accessions and betterments
thereto);
               (xix) Liens created or evidenced by or resulting from financing
statements filed by lessors of property (but only relating to the leased
property);
               (xx) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
               (xxi) Liens securing Debt and other obligations of Spin-off
Subsidiaries, provided that (i) such Liens secure Debt and other obligations
otherwise permitted and (ii) such Liens do not encumber any property or assets
other than the property and assets of Spin-off Subsidiaries;
               (xxii) other Liens created in connection with securitization
programs, if any, of the Borrower and its Subsidiaries; provided that, to the
extent such liens secure Debt, such Debt is otherwise permitted;
               (xxiii) other Liens securing Debt (or other obligations) not
exceeding at the time of incurrence thereof (together with all such other Liens
securing Debt (or other obligations) outstanding pursuant to this clause
(xxiii) at such time), $100,000,000;
               (xxiv) extensions, renewals and replacements of the Permitted
Liens described above, so long as there is no increase in the Debt secured
thereby (other than amounts incurred to pay costs of renewal and replacement)
and no additional property (other than accessions, improvements, and
replacements in respect of such property) is subject to such Lien.
          (d) Debt. The Borrower will not permit any Subsidiary to create,
incur, assume, guarantee, otherwise become liable for or suffer to exist, any
Debt other than:
               (i) Debt under the Credit Documents;
               (ii) Debt existing on the Effective Date (such Debt, to the
extent the principal amount thereof is $25,000,000 or more, being described on
Schedule 4.01(r) attached hereto);
               (iii) Debt owing to the Borrower, any Subsidiary or any SPV;

-53-



--------------------------------------------------------------------------------



 



               (iv) Debt under any interest rate protection agreements or
foreign exchange hedges (regardless of whether such hedging obligations are
subject to hedge accounting) incurred in the ordinary course of business and not
for speculative purposes;
               (v) Debt (x) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(y) arising from the honoring by a bank or other Person of a check, draft or
similar instrument inadvertently drawing against insufficient funds, all such
Debt not to exceed $100,000,000 in the aggregate at any time outstanding;
               (vi) Debt of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or is merged with or into the Borrower or any
Subsidiary of the Borrower and not incurred in contemplation of such
transaction;
               (vii) Debt under performance guaranties and letters of credit
issued in the ordinary course of business;
               (viii) Debt consisting of Pre-Completion Guaranties to the extent
that the aggregate principal amount of the obligations guaranteed under such
Pre-Completion Guaranties does not exceed $175,000,000 at any time outstanding;
               (ix) Debt incurred for the purpose of financing all or a part of
the purchase price or construction cost of property (including the cost of
upgrading, refurbishing, renovating or repairing drilling rigs, drillships and
other vessels and platforms owned by the Borrower or any of its Subsidiaries)
within the limitations of Section 5.02(c)(iv) above;
               (x) Debt in an aggregate principal amount outstanding at the time
of incurrence thereof (together with all such other Debt outstanding pursuant to
this clause (x) at such time) not to exceed $100,000,000 (the “Subsidiary Debt
Basket Amount”);
               (xi) Debt not otherwise permitted under any other clause of this
Section 5.02(d) so long as each Subsidiary incurring such Debt has in force a
Subsidiary Guaranty in substantially the form of Exhibit G; provided that such
Subsidiary Guaranty shall contain a provision that such Subsidiary Guaranty, and
all obligations thereunder of the Guarantor party thereto, shall be terminated
upon notice by the Borrower to the Administrative Agent that (a) the aggregate
principal amount of Debt of all Subsidiaries outstanding pursuant to the
immediately preceding clause (x) and this clause (xi) is equal to or less than
the Subsidiary Debt Basket Amount and (b) no Default or Event of Default has
occurred and is continuing;
               (xii) Debt of Subsidiaries (a) whose assets consist primarily of
jack-up rigs owned by the Borrower or any Subsidiary as of the Effective Date
(or the capital stock of Subsidiaries whose assets consist primarily of jack-up
rigs owned by the Borrower or any Subsidiary as of the Effective Date) and
(b) all or a portion of the capital stock of which is intended to be distributed
to the shareholders of the Borrower (such Subsidiaries being referred to as
“Spin-off Subsidiaries”); provided that neither the Borrower nor any Subsidiary
of the Borrower (other than Spin-off Subsidiaries) shall have any liability in
respect of such Debt; and

-54-



--------------------------------------------------------------------------------



 



               (xiii) extensions, refinancings, renewals or replacements of the
Debt permitted above which, in the case of any such extension, refinancing,
renewal or replacement, does not increase the amount of the Debt being extended,
refinanced, renewed or replaced, other than amounts incurred to pay the costs of
such extension, refinancing, renewal or replacement.
          (e) Mergers and Dispositions of All or Substantially All Assets. The
Borrower shall not, nor shall it permit any Significant Subsidiary or
Subsidiaries which, if taken together in a series of related transactions, would
constitute a Significant Subsidiary, to merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve or sell, transfer, lease or otherwise dispose of all or
substantially all of its assets, except that (i) the Borrower may merge into, or
consolidate with, any Person if the Borrower is the surviving entity, (ii) any
Subsidiary may merge into, or consolidate with, the Borrower if the Borrower is
the surviving entity, (iii) any Subsidiary may merge into, or consolidate with,
any other Subsidiary, (iv) any Subsidiary may merge into, or consolidate with,
any Person other than the Borrower or any other Subsidiary if (A) such
Subsidiary is the surviving entity or (B) such other Person is the surviving
entity and becomes a Subsidiary contemporaneously with such merger or
consolidation, (v) the Borrower may sell, transfer, lease or otherwise dispose
of all or substantially all of its assets (including stock in its Subsidiaries)
to any of its Subsidiaries or any other Person who will contemporaneously
therewith become a Subsidiary, and (vi) any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets (including stock
in its Subsidiaries) to the Borrower or any other Subsidiary; provided that, in
the case of any transaction described in the preceding clauses (i) and (v), no
Default or Event of Default shall exist immediately prior to, or after giving
effect to, such transaction; provided further that sales, transfers or other
dispositions (including by way of dividend or distribution) of Non-Core Assets
shall not be subject to the restrictions imposed by this covenant.
          (f) Restrictive Agreements. The Borrower shall not create or otherwise
cause or permit to become effective, or permit any Subsidiary to create or
otherwise cause or permit to become effective, any consensual encumbrance or
restriction on the ability of any Subsidiary (other than a SPV or a Project
Finance Subsidiary) to (i) pay dividends or make any other distributions to, or
pay any debt owed to, the Borrower or any Subsidiary, (ii) make any loans or
advances to or investments in the Borrower or any Subsidiary, or (iii) transfer
any property to the Borrower or any Subsidiary, in each case, other than
(a) encumbrances or restrictions contained in, or existing by reason of, any
agreement or instrument existing on the date hereof, (b) encumbrances or
restrictions contained in, or existing by reason of, any agreement or instrument
relating to property existing at the time of the acquisition thereof, so long as
such encumbrances or restrictions relate only to the property so acquired,
(c) encumbrances or restrictions contained in, or existing by reason of, any
agreement or instrument relating to any debt of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary or became a Subsidiary and not created in
contemplation thereof, (d) encumbrances or restrictions contained in, or
existing by reason of, any agreement or instrument effecting a renewal,
extension, refinancing, refund or replacement (or successive extensions,
renewals, refinancings, refunds or replacements) of debt issued under an
agreement referred to in clauses (a) through (c) above, so long as the
encumbrances and restrictions contained in any such renewal, extension,
refinancing, refund or replacement agreement, taken as a whole, are not
materially more

-55-



--------------------------------------------------------------------------------



 



restrictive than the encumbrances and restrictions contained in the original
agreement, as determined in good faith by the board of directors of the
Borrower, (e) customary provisions restricting subletting or assignment of any
leases of the Borrower or any Subsidiary or provisions in agreements that
restrict the assignment of such agreement or any rights thereunder, (f)
restrictions on the sale or other disposition of any property securing Debt as a
result of a Lien on such property permitted hereunder, (g) temporary
encumbrances or restrictions with respect to a Subsidiary under an agreement
that has been entered into for the disposition of all or substantially all of
the outstanding Equity Interests of or assets of such Subsidiary, provided that
such disposition is otherwise permitted hereunder, (h) customary restrictions on
cash, other deposits or assets imposed by customers and other persons under
contracts entered into in the ordinary course of business, (i) encumbrances or
restrictions contained in any agreement or instrument relating to Debt that
prohibit the transfer of all or substantially all of the assets of the obligor
under such agreement or instrument unless the transferee assumes the obligations
of the obligor under such agreement or instrument or such assets may be
transferred subject to such prohibition, (j) encumbrances or restrictions
constituting a requirement that a certain amount of Debt be maintained between a
Subsidiary and the Borrower or another Subsidiary, (k) encumbrances or
restrictions with respect to property under an agreement that has been entered
into for the disposition of such property, provided that such disposition is
otherwise permitted hereunder, (l) encumbrances or restrictions with respect to
property under a charter, lease or other agreement that has been entered into
for the employment of such property, (m) encumbrances or restrictions contained
in, or existing by reason of, any agreement or instrument governing Debt of any
Foreign Subsidiary, which encumbrances or restrictions are not applicable to any
person, or the properties or assets of any person, other than any such Foreign
Subsidiary and its subsidiaries, or (n) encumbrances or restrictions contained
in joint venture agreements, partnership agreements and other similar agreements
with respect to a joint ownership arrangement restricting the disposition or
distribution of assets or property of such joint venture, partnership or other
joint ownership entity, or any of such Person’s subsidiaries, if such
encumbrances or restrictions are not applicable to the property or assets of any
other Person.
          (g) Compliance with ERISA. The Borrower shall not terminate, nor shall
it permit the termination of, any Plan so as to result in any liability of the
Borrower or any Subsidiary to the PBGC in excess of $50,000,000.
          (h) Affiliate Transactions. The Borrower and its Subsidiaries shall
not enter into or engage in any material transaction or series of related
transactions or related arrangements which in the aggregate would be material
with any Affiliate, including without limitation, the purchase from, sale to or
exchange of property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Affiliate, except pursuant to the
requirements of the Borrower’s or such Subsidiary’s business and unless such
transaction or arrangement or series of related transactions or arrangements,
taken as a whole, are no less favorable to the Borrower or such Subsidiary than
would be obtained in an arms’ length transaction with a Person not an Affiliate;
provided that the foregoing restriction shall not apply to (i) transactions
between or among the Borrower and its Subsidiaries or between or among
Subsidiaries, (ii) transactions involving any employee benefit plans or related
trusts of the Borrower or any of its Subsidiaries, (iii) transactions pursuant
to any contract or agreement outstanding as of (x) with respect to the Borrower,
the Effective Date or (y) with respect to any

-56-



--------------------------------------------------------------------------------



 



Subsidiary of the Borrower, the Effective Date, or if later, the date such
Subsidiary first became a Subsidiary of the Borrower, and (iv) transactions
otherwise specifically permitted herein.
          (i) Documents. The Borrower shall not, nor shall it permit any
Subsidiary to, amend, waive, terminate or otherwise modify, or agree to the
amendment, waiver, termination or other modification of, the charter, bylaws or
other similar documents of the Borrower or any Subsidiary, except if all such
amendments, waivers, terminations and other modifications, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          (j) Hedging. The Borrower shall not enter into, or permit any
Subsidiary to enter into, any Hedging Agreement other than Hedging Agreements
entered into for bona fide hedging purposes (and not for speculative purposes)
in the ordinary course of the Borrower’s or a Subsidiary’s business.
          (k) Use of Proceeds. The Borrower shall not use, or permit any
Subsidiary to use, the proceeds of any Advance or Letter of Credit for any
purpose other than to refinance the Existing Credit Facility, investments,
acquisitions, capital expenditures, the repayment and back-up of commercial
paper or for other general corporate purposes, or use, or permit any Subsidiary
to use, any such proceeds in a manner which violates or results in a violation
of Regulation T, U or X of the Federal Reserve Board.
          (l) Sale Leaseback Transactions. The Borrower shall not enter into, or
permit any Subsidiary to enter into, any Sale Leaseback Transaction, except
those that may be incurred, assumed or suffered to exist without violating this
Agreement, including, without limitation, the financial covenants set forth in
Section 5.02(a) and Section 5.02(b).
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal amount of any
Advance, any interest thereon or any fees or other amounts due hereunder or
under any other Credit Document to which it is a party within three (3) Business
Days following the date when due; or
          (b) Default by the Borrower or any Subsidiary in the observance or
performance of any covenant set forth in Sections 5.02(a), 5.02(b), (c) or (e);
or
          (c) Default by the Borrower or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in clauses (a) or (b) above, which is not remedied within thirty
(30) days after notice thereof to the Borrower by the Administrative Agent; or
          (d) Any representation or warranty made by any Credit Party (or any
officer, agent or representative of any Credit Party) (including representations
and warranties deemed

-57-



--------------------------------------------------------------------------------



 



made pursuant to Section 3.02 or Section 3.03) in or in connection with any
Credit Document shall prove to have been incorrect in any material respect when
made or deemed made; or
          (e) The Borrower or any Subsidiary shall (i) fail to pay any principal
of or premium or interest on any Debt which is outstanding in the principal
amount of at least $50,000,000 in the aggregate, of such Person, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or (ii) default in the observance or performance of any
covenant or obligation contained in any agreement or instrument relating to any
such Debt, or permit or suffer any other event to occur or condition to exist
under any agreement or instrument relating to any such Debt, and such default or
other event or condition shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect thereof is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
require such Debt to be prepaid prior to the stated maturity thereof; or
          (f) The Borrower or any Significant Subsidiary (i) has entered
involuntarily against it an order for relief under the Bankruptcy Code or a
comparable action is taken under any bankruptcy or insolvency law of another
country or political subdivision of such country, (ii) generally does not pay,
or admits its inability generally to pay, its debts as they become due,
(iii) makes a general assignment for the benefit of creditors, (iv) applies for,
seeks, consents to, or acquiesces in, the appointment of a receiver, custodian,
trustee, liquidator or similar official for it or any substantial part of its
property under the Bankruptcy Code or under the bankruptcy or insolvency laws of
another country or a political subdivision of such country, (v) institutes any
proceeding seeking to have entered against it an order for relief under the
Bankruptcy Code or any comparable law, to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fails to file an answer or other
pleading denying the material allegations of or consents to or acquiesces in any
such proceeding filed against it, (vi) makes any board of directors resolution
in direct furtherance of any matter described in clauses (i)-(v) above, or
(vii) fails to contest in good faith any appointment or proceeding described in
this Section 6.01(f); or
          (g) A custodian, receiver, trustee, liquidator or similar official is
appointed for the Borrower or any Significant Subsidiary or any substantial part
of its property under the Bankruptcy Code or under the bankruptcy or insolvency
laws of another country or a political subdivision of such country, or a
proceeding described in Section 6.01(f)(v) is instituted against any Credit
Party or any Significant Subsidiary, and such appointment continues undischarged
or such proceeding continues undismissed and unstayed for a period of sixty
(60) days (or one hundred twenty (120) days in the case of any such event
occurring outside the United States of America); or
          (h) The Borrower or any Subsidiary of the Borrower fails within thirty
(30) days with respect to any judgments or orders that are rendered in the
United States or sixty (60) days with respect to any judgments or orders that
are rendered in foreign jurisdictions (or such earlier date as any execution on
such judgments or orders shall take place) to vacate, pay, bond or otherwise
discharge any non-interlocutory judgments or orders for the payment of money,

-58-



--------------------------------------------------------------------------------



 



the uninsured portion of which is in excess of $50,000,000 in the aggregate, and
which are not stayed on appeal or otherwise being appropriately contested in
good faith in a manner that stays execution; or
          (i) Any Termination Event as defined in clause (b), (e) or (f) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent, (i) such Termination Event shall still exist and (ii) the sum (determined
as of the date of occurrence of such Termination Event) of the liabilities to
the PBGC resulting from all such Termination Events is equal to or greater than
$50,000,000; or
          (j) The Borrower or any Subsidiary shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$50,000,000 or requires payments exceeding $50,000,000 in any year; or
          (k) The Borrower or any Subsidiary shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the Subsidiaries to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years which include the date hereof by an amount exceeding
$50,000,000 in the aggregate; or
          (l) Any event occurs creating any ERISA Liabilities that could
reasonably be expected to result in a Material Adverse Effect and such event is
not cured within 30 days from the occurrence of such event; or
          (m) Any Change in Control occurs;
          (n) Any material provision of any Credit Document executed by a Credit
Party for any reason is not a legal, valid, binding and enforceable obligation
of such Credit Party (except as the enforceability thereof may be limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity), or any Credit Party shall so state in writing; or
          (o) Any Credit Party shall contest the enforceability of any
Subsidiary Guaranty;
     then, and in any such event, the Administrative Agent (i) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare the obligation of the Issuing Banks to issue Letters of Credit
to be terminated and the obligation of each Lender to make Advances to be
terminated, whereupon each such obligation and all of the Commitments shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other Obligations to be forthwith due and payable,
whereupon the Advances, all such interest and all

-59-



--------------------------------------------------------------------------------



 



other Obligations shall become and be forthwith due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or further notice of any kind, all of which are hereby expressly
waived by the Borrower and each other Credit Party; provided that in the event
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code, (a) the obligation of the Issuing Banks to issue
Letters of Credit, the obligation of each Lender to make Advances and all of the
Commitments shall automatically be terminated and (b) the Advances, all such
interest, all other Obligations and all amounts contemplated by Section 6.02
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower and each other Credit Party.
     Section 6.02. L/C Cash Collateral Accounts. Upon the occurrence and during
the continuance of any Event of Default (if the Administrative Agent has
declared all amounts owed by the Borrower hereunder to be due and payable), the
Borrower agrees that it shall forthwith, without any demand or the taking of any
other action by the Issuing Banks, the Administrative Agent, or any of the
Lenders, provide cover for the outstanding Letter of Credit Liabilities in
respect of all Letters of Credit by paying to the Administrative Agent
immediately available funds in the amount equal to the then aggregate Letter of
Credit Liabilities of all outstanding Letters of Credit, which funds shall be
deposited into a blocked deposit account or accounts to be established and
maintained at the office of one or more of the Issuing Banks (or affiliates
thereof) in the name of the Administrative Agent as collateral security for all
Letter of Credit Liabilities (the “L/C Cash Collateral Account”). The Borrower
hereby pledges, and grants to the Administrative Agent for the ratable benefit
of the Lenders, a first priority security interest in all funds held in the L/C
Cash Collateral Account from time to time and all proceeds thereof, as security
for the payment of all Obligations. The Administrative Agent shall have sole
control over the L/C Cash Collateral Account and shall from time to time
withdraw funds then held in the L/C Cash Collateral Account to satisfy the
payment of the Obligations as shall have become or shall become due and payable
under this Agreement. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the L/C Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds or for
investing such funds.
     Section 6.03. Application of Amounts Received Following the Occurrence of
an Event of Default. Upon the occurrence and during the continuance of any Event
of Default, any amounts received by the Administrative Agent from the Borrower
or from a Guarantor in connection with its guaranty of the Obligations, shall be
applied to the Obligations in the following order of priority:
               (i) first, to the payment of any and all out-of-pocket costs and
expenses of the Administrative Agent, as provided by this Agreement or by any
other Credit Document, incurred in connection with the collection of such
payment or in respect of the enforcement of any rights of the Administrative
Agent, the Issuing Banks, or the Lenders under this Agreement or any other
Credit Document;

-60-



--------------------------------------------------------------------------------



 



               (ii) second, to the payment of any and all out-of-pocket costs
and expenses of the Issuing Banks and the Lenders, as provided by this Agreement
or by any other Credit Document, incurred in connection with the collection of
such payment or in respect of the enforcement of any rights of the Lenders or
the Issuing Banks under this Agreement or any other Credit Document, pro rata in
the proportion in which the amount of such costs and expenses unpaid to each
Lender and Issuing Bank bears to the aggregate amount of the costs and expenses
unpaid to all Lenders and Issuing Banks collectively, until all such fees, costs
and expenses have been paid in full;
               (iii) third, to the payment of any due and unpaid fees to the
Administrative Agent or any Lender or any Issuing Bank as provided by this
Agreement or any other Credit Document, pro rata in the proportion in which the
amount of such fees due and unpaid to the Administrative Agent and each Lender
and Issuing Bank bears to the aggregate amount of the fees due and unpaid to the
Administrative Agent and all Lenders and Issuing Banks collectively, until all
such fees have been paid in full;
               (iv) fourth, to the payment of accrued and unpaid interest on the
Advances and Demand Loans to the date of such application, pro rata in the
proportion in which the amount of such interest, accrued and unpaid to each
Lender or the applicable Issuing Banks bears to the aggregate amount of such
interest accrued and unpaid to all Lenders and such Issuing Banks collectively,
until all such accrued and unpaid interest has been paid in full;
               (v) fifth, to the payment of principal on all Advances and Demand
Loans pro rata in the proportion in which the amount of such principal due each
Lender or the applicable Issuing Banks bears to the aggregate amount of such
principal due to all Lenders and such Issuing Banks collectively, until all such
principal has been paid in full, and (b) to the extent any Letters of Credit
have not been fully cash collateralized pursuant to Section 6.02 hereof, to the
cash collateralization of such Letters of Credit. With respect to Obligations
that are not then payable, any amount reserved pursuant to this Section 6.03
shall be deposited in a Collateral Account until such time or times as such
Obligations become payable, or the obligees under such Obligations notify the
Administrative Agent that there are no remaining liability under such
Obligations; and after such payment or notice, any surplus reserved amount, to
the extent not applied to such Obligations, shall be available for distribution
in accordance with the priority established in this Section 6.03; and
               (vi) sixth; to the payment of any other outstanding Obligations
then due and payable, pro rata in the proportion in which the outstanding
Obligations owing to each Lender, Issuing Bank and Administrative Agent bears to
the aggregate amount of all such Obligations until all such Obligations have
been paid in full; and
               (vii) seventh, any surplus of such amounts remaining after
payment in full in cash of all the Obligations and the termination or cash
collateralization of all Letters of Credit and the termination of all
Commitments, shall be paid over to the Borrower, or whomever may be lawfully
entitled to receive such surplus, in a commercially reasonable time, provided
that none of the Lender Parties shall be liable for any interest, cost or
expense in connection with any delay in delivering such proceeds to the Borrower
or other Person.

-61-



--------------------------------------------------------------------------------



 



ARTICLE VII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
     Section 7.01. Authorization and Action. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent, by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto. As to any
matters not expressly provided for by the Credit Documents (including
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to any Credit Document or applicable law and shall not be required to
initiate or conduct any litigation or other proceedings. The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement. The provisions of this
Article VII are solely for the benefit of the Administrative Agent and the
Lender Parties, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.
     Section 7.02. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with any Credit Document, except for its or their own gross
negligence or willful misconduct. The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have, by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or any other Credit Document, expressed or implied, is intended
or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein. Without limitation of the generality of the
foregoing, the Administrative Agent: (i) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts a Transfer
Agreement entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.06;
(ii) may consult with legal counsel (including counsel for any Credit Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with any Credit Document or any other instrument
or document furnished pursuant hereto or in connection herewith; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Credit Document or any other
instrument or document furnished pursuant hereto or in connection herewith on
the part of the Borrower or any other Person or to inspect the property
(including the books and records) of the Borrower or any other Person; (v) shall
not be responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Credit Document or any other instrument
or document furnished pursuant hereto or

-62-



--------------------------------------------------------------------------------



 



in connection herewith or for the perfection, existence, sufficiency or value of
any collateral, any guaranty or any insurance; and (vi) shall incur no liability
under or in respect of any Credit Document, except for its own gross negligence
or willful misconduct, by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram, cable or telex)
believed by it to be genuine and signed, given or sent by the proper party or
parties. Without limiting the generality of the foregoing, insofar as the
Administrative Agent is concerned, with respect to any Advance, each Lender
shall be deemed to have consented to, approved and be satisfied with each matter
referred to in Article III, unless the officer of the Administrative Agent
responsible for the transactions contemplated by the Credit Documents shall have
received written notice from such Lender prior to such Advance specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent any portion of such Advance; provided that this sentence is
solely for the benefit of the Administrative Agent (and not any Credit Party)
and shall not amend, waive or otherwise modify Article III, Section 6.01(d) or
any other provision applicable to any Credit Party, whether in respect of such
Advance or any other Advance or matter.
     Section 7.03. Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Lender
which is also the Administrative Agent shall have the same rights and powers
under the Credit Documents as any other Lender and may exercise the same as
though it were not the Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include any Lender serving as the
Administrative Agent in its individual capacity. Any Lender serving as the
Administrative Agent and its affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of the
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any Subsidiary, all as if such Lender were not the Administrative
Agent and without any duty to account therefor to the Lenders. In the event that
Citibank, N.A. or any of its Affiliates shall be or become an indenture trustee
under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by any Credit Party, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Credit Party hereunder
or under any other Credit Document by or on behalf of Citibank, N.A., in its
capacity as the Administrative Agent for the benefit of any Lender Party under
any Credit Document (other than Citibank, N.A. or an Affiliate of Citibank,
N.A.) and which is applied in accordance with the Credit Documents shall be
deemed to be exempt from the requirements of Section 311 of the Trust Indenture
Act pursuant to Section 311(b)(3) of the Trust Indenture Act.
     Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01(e) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Credit Documents. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with

-63-



--------------------------------------------------------------------------------



 



respect thereto, whether coming into its possession before the making of the
Advances or at any time or times thereafter. Nothing in this Agreement or any
other Credit Document shall require the Administrative Agent to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender Party and each Lender Party confirms to the Administrative Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by the
Administrative Agent.
     Section 7.05. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Majority Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Majority Lenders;
and it shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
its acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Majority Lenders or all of
the Lenders, as the case may be. Furthermore, except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall be specifically indemnified to its satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub-agent and the Related Parties of the Administrative Agent
and each such sub-agent shall be entitled to the benefits of all provisions of
this Article VII and Section 8.04 (as though such sub-agents were the
“Administrative Agent” under the Credit Documents) as if set forth in full
herein with respect thereto.
     Section 7.06. Holders. Any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.
     Section 7.07. Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances then held by each
of them (or if no principal of the Advances is at the time outstanding, ratably
according to the respective amounts of their Commitments then existing, or, if
no such principal amounts are then outstanding and no Commitments are then
existing, ratably according to the respective amounts of the Commitments
existing immediately prior to the termination thereof), from and against any and
all claims, damages, losses, liabilities and expenses (including reasonable fees
and disbursements of counsel) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of any of the Credit Documents or any action taken or
omitted by the Administrative Agent under the Credit Documents (expressly

-64-



--------------------------------------------------------------------------------



 



including any such claim, damage, loss, liability or expense attributable to the
ordinary, sole or contributory negligence of the administrative agent, but
excluding any such claim, damage, loss, liability or expense attributable to the
gross negligence or willful misconduct of the Administrative Agent). it is the
intent of the parties hereto that the Administrative Agent shall, to the extent
provided in this section 7.07, be indemnified for its own ordinary, sole or
contributory negligence. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for such Lender’s
ratable share of any reasonable out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Credit
Documents, or any of them, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.
     Section 7.08. Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its functions and
duties hereunder and under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Borrower and the Lenders. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation, the Majority Lenders shall
have the right to appoint a successor Administrative Agent which shall be a
commercial bank or trust company that is, if no Event of Default exists,
reasonably acceptable to the Borrower.
          (c) If a successor to a resigning Administrative Agent shall not have
been so appointed within such 15 Business Day period, the resigning
Administrative Agent, with the consent of the Borrower if no Event of Default
exists (which consent will not be unreasonably withheld), shall have the right
to then appoint a successor Administrative Agent who shall serve as
Administrative Agent until such time, if any, as the Majority Lenders appoint a
successor Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above and shall have accepted such appointment by the 20th
Business Day after the date such notice of resignation was given by the
resigning Administrative Agent, the resigning Administrative Agent’s resignation
shall become effective and the Lenders shall thereafter perform all the duties
of the resigning Administrative Agent hereunder and under any other Credit
Document until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided above.
          (e) After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article VII and Section 8.04 shall
continue in effect for the benefit of such resigning Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the resigning Administrative Agent
was acting as Administrative Agent.

-65-



--------------------------------------------------------------------------------



 



          (f) If the Administrative Agent is a Defaulting Lender due to the
circumstances described in clause (c) of the definition of Defaulting Lender,
the Majority Lenders shall have the right to appoint a successor Administrative
Agent which shall be a commercial bank or trust company that is, if no Event of
Default exists, reasonably acceptable to the Borrower. If no successor
Administrative Agent has been so appointed and shall have accepted such
appointment by the 20th Business Day after the date the Administrative Agent
became a Defaulting Lender due to the circumstances described in clause (c) of
the definition of Defaulting Lender, the Administrative Agent shall be deemed to
have been replaced and the Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and under any other Credit Document until
such time, if any, as the Majority Lenders appoint a successor Administrative
Agent as provided above. After the Administrative Agent is replaced in
accordance with this clause (f), the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such replaced
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while such
replaced Administrative Agent was acting as Administrative Agent.
     Section 7.09. Issuing Banks’ Reliance, Etc. Neither the Issuing Banks nor
any of their directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
any Credit Document, except for its or their own gross negligence or willful
misconduct. The Issuing Banks shall not have, by reason of this Agreement or any
other Credit Document a fiduciary relationship in respect of any Lender or the
holder of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended or shall be so construed as to impose upon the
Issuing Banks any obligations in respect of this Agreement or any other Credit
Document except as expressly set forth herein. Without limitation of the
generality of the foregoing, each Issuing Bank: (i) may treat the payee of any
Note as the holder thereof until such Issuing Bank receives a Transfer Agreement
entered into by the Lender that is payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.06, (ii) may consult
with legal counsel (including counsel for any Credit Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with any Credit Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Credit Document or any other
instrument or document furnished pursuant hereto or in connection herewith on
the part of the Borrower or any other Person or to inspect the property
(including the books and records) of the Borrower or any other Person; (v) shall
not be responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Credit Document or any other instrument
or document furnished pursuant hereto or in connection herewith or for the
perfection, existence, sufficiency or value of any collateral, any guaranty or
any insurance; and (vi) shall incur no liability under or in respect of any
Credit Document, except for its own gross negligence or willful misconduct, by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) believed by it to be
genuine and signed, given or sent by the proper party or parties.

-66-



--------------------------------------------------------------------------------



 



     Section 7.10 Issuing Banks and Their Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Lender
which is also an Issuing Bank shall have the same rights and powers under the
Credit Documents as any other Lender and may exercise the same as though it were
not an Issuing Bank; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include any Lender serving as an Issuing Bank in its
individual capacity. Any Lender serving as an Issuing Bank and its affiliates
may accept deposits from, lend money to, act as trustee under indentures of,
accept investment banking engagements from and generally engage in any kind of
business with, the Borrower, any of the Subsidiaries and any Person who may do
business with or own securities of the Borrower or any Subsidiary, all as if
such Lender were not an Issuing Bank and without any duty to account therefor to
the Lenders.
     Section 7.10. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as bookrunners, arrangers,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or as a Lender Party hereunder.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01. Amendments, Etc. No amendment or waiver of any provision of
any Credit Document, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment, waiver or consent shall (a) waive any
of the conditions specified in Section 3.01 without the written consent of each
Lender, (b) increase any Commitment of any Lender or subject any Lender to any
additional obligation without the written consent of such Lender, (c) forgive or
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder without the written consent of each Lender affected thereby,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder without the written consent
of each Lender affected thereby, (e) take any action which requires the signing
of all the Lenders pursuant to the terms of any Credit Document without the
written consent of each Lender, (f) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes which shall be required
for the Lenders or any of them to take any action under any Credit Document
without the written consent of each Lender, (g) amend this Section 8.01 without
the written consent of each Lender, (h) release any Guarantor (except as
contemplated by this Agreement) without the written consent of each Lender,
(i) change the definitions herein of Ratable Percentage or Majority Lenders
without the written consent of each Lender or (j) change the provisions for pro
rata payments, pro rata sharing or other pro rata treatment of the Lenders
(including the order of application of proceeds set forth in Section 6.03)
without the written consent of each Lender; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the other Persons required herein to take such action,
affect the rights or duties of the Issuing Banks under any Credit Document, and
(y) no amendment, waiver or consent shall, unless in writing and signed by the

-67-



--------------------------------------------------------------------------------



 



Administrative Agent in addition to the Lenders required herein to take such
action, affect the rights or duties of the Administrative Agent under any Credit
Document.
     Section 8.02. Notices, Etc. Except as otherwise provided in this Section
8.02, all notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied, or
delivered, if to the Borrower, at its address or telecopier number set forth
below its signature hereto; if to any Lender, at its Domestic Lending Office; if
to the Administrative Agent, at its address or telecopier number set forth
below:
Citicorp North America, Inc.
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Fatoumata Barry
Telecopier No.: 212-994-0961
Email address: fatoumata.barry@citi.com
if to the Issuing Bank, at its address or telecopier number set forth below:
Citicorp North America, Inc.
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Fatoumata Barry
Telecopier No.: 212-994-0961
Email address: fatoumata.barry@citi.com
or, as to any Credit Party, the Administrative Agent or an Issuing Bank, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower, the Administrative
Agent and the Issuing Banks. All such notices and communications shall be
effective, if mailed, five Business Days after deposit in the mails; if sent by
overnight courier, one Business Day after delivery to the courier company; and
if sent by telecopier, when received by the receiving telecopier equipment,
respectively; provided that notices and communications to the Administrative
Agent or the Issuing Banks shall not be effective until received by the
Administrative Agent or the Issuing Banks, as the case may be, during normal
business hours and in no event, shall a voice mail message be effective notice,
communication or confirmation hereunder.
     The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Credit Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such

-68-



--------------------------------------------------------------------------------



 



communication that (i) relates to a request for a new Advance, or a Conversion
or continuation of an existing Advance, a new Letter of Credit, any increase or
extension of any Letter of Credit or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Advance, Letter of Credit,
increase or extension of any Letter of Credit or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Agent to
oploanswebadmin@citigroup.com. In addition, the Credit Parties agree to continue
to provide the Communications to the Administrative Agent in the manner
specified in the Credit Documents, but only to the extent requested by the
Administrative Agent.
     The Credit Parties further agree that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Banks by posting the
Communications on Intralinks, Fixed Income Direct or a substantially similar
electronic transmission systems (the “Platform”). The Credit Parties acknowledge
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.
     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF ITS OR ITS AFFILIATE’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”)
HAVE ANY LIABILITY TO ANY LENDER PARTY, ANY CREDIT PARTY OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE TRANSMISSION BY ANY CREDIT PARTY, ANY
OF THE AGENT PARTIES OR ANY OTHER PERSON OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its email address set forth above during its normal
business hours shall

-69-



--------------------------------------------------------------------------------



 



constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Credit Documents. Each Lender Party agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender Party agrees
(i) to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender Party’s email address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
     Nothing herein shall prejudice the right of the Credit Parties, the
Administrative Agent, the Issuing Lenders or any Lender to give any notice or
other communication pursuant to any Credit Document in any other manner
specified in such Credit Document.
     Section 8.03. No Waiver; Remedies. No failure on the part of any Lender,
the Issuing Banks or the Administrative Agent to exercise, and no delay in
exercising, any right under any Credit Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in the Credit Documents are cumulative and not exclusive of
any remedies provided by law.
     Section 8.04. Costs, Expenses and Indemnity. (a) The Borrower agrees to
pay, upon demand by the Administrative Agent, (i) all reasonable costs and
expenses incurred by the Administrative Agent, the Arrangers or any of their
affiliates in connection with the preparation, execution, delivery,
administration, modification and amendment of the Credit Documents and the other
documents to be delivered under the Credit Documents, due diligence in
connection with the Credit Documents and syndication of the credit facilities
contemplated herein, including the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect to preparation, execution and
delivery of the Credit Documents and the satisfaction of the matters referred to
in Section 3.01, and the reasonable costs and expenses of the Issuing Banks in
connection with any Letter of Credit, and (ii) all legal and other costs and
expenses of the Administrative Agent, the Issuing Banks and each Lender incurred
during the existence of an Event of Default in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Credit
Documents and the other documents to be delivered under the Credit Documents or
incurred in connection with any workout, restructuring or bankruptcy.
          (b) If any payment of principal of, or Conversion of, any LIBOR
Advance is made other than on the last day of an Interest Period relating to
such Advance, as a result of a payment, Conversion, acceleration of the maturity
of the Notes, or for any other reason, the Borrower shall, upon demand by any
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, Conversion, acceleration, or other
reason, including any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance.

-70-



--------------------------------------------------------------------------------



 



          (c) The Borrower hereby indemnifies and holds harmless each Lender
Party and each of their respective directors, officers, employees and attorneys
(collectively, “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities and expenses (including reasonable fees and
disbursements of counsel and claims, damages, losses, liabilities and expenses
relating to Environmental matters) (collectively, “Losses”) for which any of
them may become liable or which may be incurred by or asserted against an
Indemnified Party, in each case arising out of, related to or in connection with
(i) any transaction in which any proceeds of all or any part of the Advances are
applied, (ii) breach by the Borrower or any Subsidiary of any Credit Document,
(iii) violation by the Borrower or any Subsidiary of any Environmental Law or
any other law, rule, regulation or order, or (iv) any investigation, litigation,
or proceeding, whether or not any Indemnified Party is a party thereto, related
to or in connection with any of the foregoing or any Credit Document (expressly
including any such losses attributable to the ordinary, sole or contributory
negligence of such Indemnified Party, but excluding any such losses attributable
to the gross negligence or willful misconduct of such Indemnified Party as
determined pursuant to a final non-appealable judgment of a court of competent
jurisdiction). It is the intent of the parties hereto that each Indemnified
Party shall, to the extent provided in this Section 8.04(c), be indemnified for
its own ordinary, sole or contributory negligence. The Administrative Agent will
provide the Borrower prompt notice of any matter (other than matters solely
among Indemnified Parties) as to which indemnification pursuant to this
Section 8.04(c) is claimed. Any Indemnified Party that proposes to settle or
compromise any such indemnified claim shall give the Borrower written notice of
the terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding.
          (d) Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Borrower contained in this
Section 8.04 shall survive the payment in full of all Obligations.
     Section 8.05. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) either (i) the Advances having
become due and payable in accordance with the terms hereof, or (ii) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of any Credit Party against
any and all of the obligations of such Credit Party now or hereafter existing
under any Credit Document, irrespective of whether or not such Lender shall have
made any demand under any Credit Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify such Credit Party after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.
     Section 8.06. Assignments and Participations. (a) Each Lender may, in
accordance with applicable law, assign to one or more Lenders or other entities
all or a portion of its rights

-71-



--------------------------------------------------------------------------------



 



and obligations under this Agreement (including all or a portion of its
Commitment, the Advances owing to it and the Notes held by it); provided that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement in respect of its Commitment
and Advances (including the Letter of Credit Liabilities held by the assigning
Lender pursuant to Section 2.19), (ii) except in the case of an assignment of
all of a Lender’s rights and obligations under this Agreement or an assignment
to another Lender, the Commitment or Advances of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Transfer Agreement with respect to such assignment) shall in no event be less
than $5,000,000 and shall be in an integral multiple of $1,000,000, (iii) each
such assignment shall be to an Eligible Assignee, and (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for
acceptance by the Administrative Agent and recording by the Administrative Agent
in the Register, a Transfer Agreement, together with any Notes then held by such
assigning Lender (to the extent such assigning Lender is assigning all of its
rights and obligations under this Agreement) and a processing and recordation
fee of $2,000 payable by the assignee. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Transfer
Agreement, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Transfer Agreement, have the rights and obligations of a Lender
hereunder, (y) the Lender assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such Transfer
Agreement, relinquish its rights and be released from its obligations under this
Agreement (and, in the case of a Transfer Agreement covering all of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto except that the rights under Sections 2.06, 2.10, 2.13 and
8.04 of such Lender shall continue with respect to events and occurrences
occurring before or concurrently with its ceasing to be a party hereto), and (z)
unless the Borrower consents to such assignment, no such assignee shall be
entitled to receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13
than the assigning Lender would have been entitled to receive with respect to
the rights assigned to such assignee, except as a result of circumstances
arising after, and that could not reasonably be expected at, the date of such
assignment.
          (b) By executing and delivering a Transfer Agreement, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Transfer Agreement, and other than that the assignor is the legal and
beneficial owner of the interest being assigned and that the assigned interest
is free and clear of any adverse claim, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Credit Document or any other instrument or document furnished pursuant hereto or
in connection herewith, the perfection, existence, sufficiency or value of any
collateral, guaranty or insurance or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Credit Document or any
other instrument or document furnished pursuant hereto or in connection
herewith; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any other Person or the performance or observance by the Borrower or
any other Person of any of its respective obligations under any Credit Document
or any other instrument or document furnished pursuant hereto or in connection
herewith; (iii) such assignee confirms that it has received a copy of this
Agreement, together

-72-



--------------------------------------------------------------------------------



 



with copies of the financial statements referred to in Section 4.01(e) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Transfer Agreement; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
the Issuing Banks, such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement, any of the other Credit Documents or any other instrument or
document; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Documents as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers and discretion as are
reasonably incidental thereto and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
          (c) The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Transfer Agreement delivered to and accepted by
it and a register for the recordation of the names and addresses of the Lenders
and the Commitment and the principal amount of the Advances owing to each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (d) Upon its receipt of a Transfer Agreement executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Notes then held by such assigning Lender (to the extent such assigning
Lender is assigning all of its rights and obligations under this Agreement), the
Administrative Agent shall, if such Transfer Agreement has been completed and is
in substantially the form of Exhibit F, (i) accept such Transfer Agreement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower. Within five Business Days after its
receipt of such notice, if such Eligible Assignee is not a Lender immediately
prior to the effectiveness of such Transfer Agreement and requests a Note, an
authorized officer of the Borrower shall execute and deliver to the
Administrative Agent, or such Eligible Assignee, a Note in accordance with
Section 2.02(e) (such Note shall be dated the effective date of such Transfer
Agreement, shall be properly completed and shall otherwise be in substantially
the form of Exhibit A).
          (e) Each Lender, in accordance with applicable law, may sell
participations to one or more Lenders or other entities (other than the Borrower
or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of any of its
Commitments, the Advances owing to it and the Notes held by it); provided that
(i) such Lender’s obligations under this Agreement (including its Commitment to
the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Notes for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with

-73-



--------------------------------------------------------------------------------



 



such Lender in connection with such Lender’s rights and obligations under this
Agreement, (v) the terms of any such participation shall not restrict such
Lender’s ability to make any amendment or waiver of any Credit Document or such
Lender’s ability to consent to any departure by the Borrower therefrom without
the approval of the participant, except that the approval of the participant may
be required to the extent that such amendment, waiver or consent would reduce
the principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, (vi) unless the Borrower otherwise consents, no such
participant shall be entitled to receive any greater payment pursuant to
Sections 2.06, 2.10 and 2.13 than such Lender would have been entitled to
receive with respect to the rights assigned to such participant by such Lender,
and (vii) such Lender shall give prompt written notice of such participation to
the Borrower and the Administrative Agent.
          (f) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including the Advances owing to it and the
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board.
     Section 8.07. Governing Law; Entire Agreement. This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to its conflicts of law rules (other than Section 5-1401
of the New York General Obligations Law). This Agreement, the Notes, the other
Credit Documents and any fee letter pertaining hereto constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
     Section 8.08. Interest. It is the intention of the parties hereto that the
Administrative Agent, the Issuing Banks, each Lender and each other Lender Party
shall conform strictly to usury laws applicable to it, if any. Accordingly, if
the transactions with any Lender Party contemplated hereby would be usurious
under applicable law, if any, then, in that event, notwithstanding anything to
the contrary in any Credit Document, it is agreed as follows: (a) the aggregate
of all consideration which constitutes interest under applicable law that is
contracted for, taken, reserved, charged or received by any Lender Party under
any Credit Document shall under no circumstances exceed the maximum amount
allowed by such applicable law and any excess shall be cancelled automatically
and, if theretofore paid, shall at the option of the such Lender Party, be
applied on the principal amount of the obligations owed to such Lender Party by
the Borrower or refunded by such Lender Party to the Borrower, and (b) in the
event that the maturity of any Note or other obligation payable to any Lender
Party is accelerated or in the event of any permitted prepayment, then such
consideration that constitutes interest under law applicable to such Lender
Party may never include more than the maximum amount allowed by such applicable
law and excess interest, if any, to such Lender Party provided for in any Credit
Document or otherwise shall be cancelled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall, at the option of
such Credit Party be credited by such Credit Party on the principal amount of
the obligations owed to by the Borrower or refunded by such Credit Party to the
Borrower.

-74-



--------------------------------------------------------------------------------



 



     Section 8.09. Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed:
          (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential);
          (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners);
          (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process;
          (d) to any other party hereto;
          (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder;
          (f) subject to an agreement containing provisions substantially the
same as those of this Section 8.09, (i) to any assignee of, or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) in the case of any Lender, to any actual
or prospective counterparty to any swap, derivative or other transaction to
which such Lender is or is proposed to be a party under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder (but only to the extent such counterparty is a commercial
bank, financial institution or is otherwise reasonably acceptable to the
Borrower), or (iii) to the CUSIP Service Bureau or any similar organization;
          (g) with the consent of the Borrower; or
          (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 8.09 or (y) becomes available
to the Administrative Agent, any Lender or any Issuing Bank on a nonconfidential
basis from a source other than the Borrower or its Affiliates, excluding any
Information from a source which, to the actual knowledge of the Lender Party
receiving such Information, has been disclosed by such source in violation of a
duty of confidentiality to the Borrower.
     For purposes of this Section 8.09, “Information” means all information
received from the Borrower or any of its Subsidiaries (including SPV’s) relating
to the Borrower or any of its Subsidiaries (including SPV’s) or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries (including
SPV’s), excluding any Information from a source which, to the actual knowledge
of the Lender

-75-



--------------------------------------------------------------------------------



 



Party receiving such Information, has been disclosed by such source in violation
of a duty of confidentiality to the Borrower. Any Person required to maintain
the confidentiality of Information as provided in this Section 8.09 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Without prejudice to the survival of any other agreement hereunder, the
agreements and obligations of the Lender Parties contained in this Section 8.09
shall survive the payment in full of all Obligations.
     Section 8.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 8.11. Domicile of Loans. Subject to Section 2.10(c) and 2.13(f),
each Lender may transfer and carry its loans at, to or for the account of any
office, Subsidiary or Affiliate of such Lender provided that no Lender shall be
relieved of its obligations as a result thereof.
     Section 8.12. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Issuing Banks and the
Administrative Agent and when the Administrative Agent shall have, as to each
Lender, either received a copy of a signature page hereof executed by such
Lender or been notified by such Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of and be enforceable
by the Borrower, the Administrative Agent, the Issuing Banks and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of each Lender.
     Section 8.13. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OF THE NOTES, ANY LETTER OF CREDIT, ANY OTHER CREDIT DOCUMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 8.14. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     Section 8.15. FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY CREDIT
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING
BANKS, THE

-76-



--------------------------------------------------------------------------------



 



GUARANTORS OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN ACCORDANCE WITH SECTION 8.02. THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS.
     Section 8.16. DAMAGES. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR PROCEEDING REFERRED TO IN SECTION
8.15 ANY EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES; PROVIDED THAT
NOTHING HEREIN SHALL CONSTITUTE A WAIVER BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS OR ANY OTHER LENDER OF ANY RIGHT TO RECEIVE FULL PAYMENT OF ALL
OBLIGATIONS.
     Section 8.17. Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
in accordance with the Patriot Act. The Borrower shall, and shall cause each of
its Affiliates to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.
     Section 8.18. Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made in or in connection with any
Credit Document shall be considered to have been relied upon by the Lender
Parties and shall survive the issuance of any Letters of Credit and the issuance
and delivery of the Notes and the making of Advances regardless of any
investigation. In addition, the confidentiality provisions contained in Section
8.09 shall survive the termination of this Agreement.

-77-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWER:

PRIDE INTERNATIONAL, INC.
      By:   /s/ Steven D. Oldman         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer
      Address for notices to one or more Credit Parties:

Attention of the Treasurer of Pride International, Inc.
5847 San Felipe, Suite 3300
Houston, Texas 77057
Fax Number: 713-789-1430
Telephone Number: 713-789-1400

with copies to its Assistant Treasurer, Treasury Operations and its General
Counsel.   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

CITIBANK, N.A., as Administrative Agent
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            ISSUING BANK:

CITIBANK, N.A., as an Issuing Bank
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            LENDERS
    Commitment

    $50,000,000 CITIBANK, N.A.
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

          $50,000,000  NATIXIS
      By:   /s/ Timothy Polvado         Name:   Timothy Polvado        Title:  
Senior Managing Director              By:   /s/ Carlos Quinteros         Name:  
Carlos Quinteros        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

          $50,000,000  BAYERISCHE HYPO-UND VEREINSBANK AG
      By:   /s/ Balz Somltsch         Name:   Balz Somltsch        Title:  
Associate VP   

 



--------------------------------------------------------------------------------



 



         

          $50,000,000  WELLS FARGO BANK, N.A.
      By:   /s/ Michael W. Nygren         Name:   Michael W. Nygren       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

          $35,000,000  BNP PARIBAS
      By:   /s/ Remi Audibert         Name:   Remi Audibert        Title:  
Global Relationship Manager    

 



--------------------------------------------------------------------------------



 



         

          $20,000,000  BANK OF AMERICA, N.A.
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

          $20,000,000  AMEGY BANK N.A.
      By:   /s/ Carmen Jordan         Name:   Carmen Jordan        Title:  
Senior Vice President    

 



--------------------------------------------------------------------------------



 



         

          $12,500,000  CREDIT INDUSTRIEL ET COMMERCIAL
      By:   /s/ Etienne Deslauriers         Name:   Etienne Deslauriers       
Title:                 By:   /s/ Francis Boubazine         Name:   Francis
Boubazine        Title:      

 



--------------------------------------------------------------------------------



 



         

          $12,500,000  BANQUE DE L’ECONOMIE DU COMMERCE ET DE LA MONETIQUE
      By:   /s/ Etienne Deslauriers         Name:   Etienne Deslauriers       
Title:                 By:   /s/ Francis Boubazine         Name:   Francis
Boubazine        Title:        

 